 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIndependent Stations Co. and Ricky A. Souders andMilton A. Defibaugh. Cases 6-CA-18786 and6-CA-1886822 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 9 September 1986 Administrative Law JudgeRobert W. Leiner issued the attached decision. TheGeneral Counsel and the Respondent each filed ex-ceptions, supporting briefs, and answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions, to modify the remedy,2 and to adoptthe recommended Order.Both the General Counsel and the Respondent have excepted tosome of the judge's credibihty findings. The Board's established policy isnot to overrule an administrative law judge's credibility resolutions unlessthe clear preponderance of all the relevant evidence convinces us thatthey are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950),enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the recordand fmd no basis for reversing the findings.In the absence of exceptions, Chairman Dotson adopts the judge's find-ing that the Respondent's "no access" rule violates Sec. 8(a)(1) of theAct.In affirming the judge's conclusion that the Respondent did not violatethe Act by failing to employ or reemploy Ricky Souders, or by threaten-ing or otherwise mterfering with, restraining, or coercing employees be-cause they filed charges with or gave statements to the Board, we agreewith the General Counsel that it was improper to draw an adverse infer-ence from the General Counsel's failure to produce the Board agent whodrafted Souders' initial charge or to explain why the agent did not testify.In affirming the finding that the Respondent did not unlawfully refuse torecall or rehire Souders, we do not rely on his citations of Huchiner Mfg.Co., 243 NLRB 927 (1979), or Hoover Design Corp. v. NLRB, 402 F.2d987 (6th Cit. 1968).We correct the following inadvertent errors in the judge's decision,none of which affects the result in this case: (1) In the portion of the de-cision entitled "A. The Employment of Ricky A. Souders," the notes ofBoard Agent Johnson should be identified as R. Exh. 5 (not 10). (2) Inthe same section, the judge stated that Station Manager White informedSouders' wife that he would consider Souders for a job if economic con-ditions improved. In fact, White testified that he told Mrs. Souders, "Ihad nothing for him, and there were no job openings." (3) The state-ments in the same section referring to Souders' "Unemployment Compen-sation claim" should refer instead to Souders' "Workmen's Compensationclaim." (4) The statement in that same section that "Souders said that hecould work until 15 January" should read "Souders said that he couldnot work . . . ." (5) The statement in the same section that the "GeneralCounsel asserts therefore that White was lying to Souders" is incorrectThe General Counsel was reciting, not adopting, White's testimony that hehad lied to Souders. (6) The last sentence in fn. 33 should refer to thetotal (not the full-time) complement of employees. (7) The statement inthe section entitled "Respondent's Defense: A. The Discharge of JeanneGriffith," that "there were over two dozen frozen turkey rolls" shouldread "there were two frozen turkey rolls . . . ." (8) In fn. 20, the judgeerroneously stated that Restaurant Manager Snider testified that Whitewanted Griffith's alleged failure to follow recipes to be the principalreason for her discharge. That testimony came from White, not Snider.2 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-284 NLRB No. 48In affirming the judge's finding that Milton Defi-baugh and Jeanne Griffith were discharged in vio-lation of Section 8(a)(1), we agree with the judgethat Defibaugh and Griffith were engaged in con-certed activities under the standard formulated andrecently reaffirmed in Meyers Industries.3 Underthat standard:In general, to fmd an employee's activity to be"concerted," we shall require that it be en-gaged in with or on the authority of other em-ployees, and not solely by and on behalf of theemployee himself. Once the activity is foundto be concerted, an 8(a)(1) violation will befound if, in addition, the employer knew of theconcerted nature of the employee's activity,the concerted activity was protected by theAct, and the adverse employment action atissue (e.g., discharge) was motivated by theemployee's protected concerted activity.4In sending their jointly written anonymous letter(with the approval of employee Galen Foor) to theRespondent's president, Cook, complaining of fa-voritism in the treatment of restaurant employees,Defibaugh and Griffith clearly were engaged inconcerted activity.5The record amply supports the judge's findingthat the Respondent knew of the concerted natureof Defibaugh and Griffith's activity. Not only didGeneral Manager White admit that Defibaugh hadinformed him that he was complaining "on behalfof" other employees, but Defibaugh and Griffith'sletter refers to three events (involving Griffith,Bets McDaid, and Connie Gorsuch) that had beenthe subject of Defibaugh's complaints. Further,when White showed the letter to Garage Supervi-sor Morrison and asked him who he thought haderal rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S.C. 6621.3 268 NLRB 493 (1984) (Meyers I), remanded sub nom. ?rill v. NLRB,755 F.2d 941 (D.C. Cir. 1985), cert. denied 106 S.Ct 313, 352 (1985),reaffirmed 281 NLRB 882 (1986) (Meyers II). Member Johansen, who didnot participate in Meyers II, agrees that Defibaugh and Griffith were en-gaged in protected concerted activity.4 Meyers I, 268 NLRB at 497 (citations omitted).5 We find merit in certain of the Respondent's exceptions to thejudge's factual findings underlying the conclusion that Defibaugh andGriffith were engaged in concerted activity. Thus, contrary to thejudge's finding in part II, C,2 of his decision, there is no record evidencethat Griffith "urged" Defibaugh to complain to White about a warninggiven to waitress Bets McDaid. Likewise, the record does not supportthe finding (also in part II,C,2) that Griffith ever complained to White inDefibaugh's presence (although she was present at least once when Defi-baugh complained to White). Finally, although the judge states, in hisdiscussion of the General Counsel's prima facie case regarding Griffith'stermination, that "when White had a problem with Griffith, he called inand spoke to Defibaugh and Griffith jointly," the record indicates thatonly one such discussion occurred. On the two occasions when Griffithreceived warnings, and again when she was fired, she was not in Defi-baugh's company. These errors, however, do not alter our conclusionthat Defibaugh and Griffith had been engaged in concerted activity INDEPENDENT STATIONS CO.395written it, Morrison said that it was either Griffithor Defibaugh, or both. By way of response, White"just looked at [Morrison] arid sort of grinned," butmade no affirmative remark.6 Under all the cir-cumstances, it was proper for the judge to find thatthe Respondent knew that Defibaugh and Griffithhad written the letter together."'Finally, we discern no reason to overturn thejudge's finding that the nondiscriminatory reasonsadduced by the Respondent for terminating Defi-baugh and Griffith were pretextual. Both employ-ees were discharged within a few days after Whitebecame aware that they wrote the offending letter,even though both were skilled workers. The Re-spondent attempted to justify firing Griffith be-cause she allegedly failed to follow recipes and ne-glected to "set up" another cook on 3 November.Yet no cook had ever before been discharged forrunning out of food, and•significantly--White andRestaurant Manager Snider made up their minds tofire her without hearing her side of the story.Indeed, when Griffith tried to give her version ofthe 3 November events, White refused to listen.Snider also admitted that even though Griffithchronically failed to follow recipes after receivinga warning on 10 September, she was never warnedor disciplined for the failure until she was terminat-ed.In Defibaugh's case, the Respondent contendedthat he was discharged for intentionally breaking acompany telephone, and because of a "bad atti-tude" that was manifested in a bad temper, the useof profanity, and the throwing of tire irons in thegarage. Yet the credited testimony indicates thatnot only was the telephone not damaged, but thatWhite knew it was not damaged before he firedDefibaugh. Furthermore, the Respondent had putup with Defibaugh's hot temper, profanity, and•most significantly•throwing tire irons for monthsand had only warned him orally once or twice.86 Defibaugh had asked White several times to get him an appointmentto talk to Cook, but White refused. On the last such occasion, about aweek before the anonymous letter was sent, Defibaugh told White thathe wanted to tell Cook about favoritism m the treatment of employees.7 The Respondent argues that Tn-State Truck Service v. NLRB, 616F.2d 65 (3d Qr. 1980), compels a contrary result. In that case, the courtof appeals denied enforcement of a Board order because it found no sup-port for the Board's conclusion that the employer had knowledge of con-certed protected activity. The court found that the employer knew onlythat two employees•who, the employer knew, lived m the same house•separately refused to work on Saturday unless they were paid overtimeIt held a statement to the company's president by one employee, that hewas "sticking with" the other employee, not to be substantial evidence tosupport a finding of knowledge of concerted activity.We find Tri-State distinguishable. Here, Defibaugh already had madecommon cause with Griffith, as well as with other employees, when hecomplained to White on their behalf. Moreover, nothing in Tn-State cor-responds in any way to Morrison's identification (with White's implicitconfinnation) of Defibaugh and Griffith as the authors of the letter8 The record does not mdicate clearly the extent to which Defibaughhad been disciplined for "attitude problems" The written warning con-Finally, shortly before he fired Defibaugh for"damaging" the telephone, White told Morrisonthat he was tired of Defibaugh's mouth and his atti-tude and instructed Morrison to find some reasonto discharge him. Accordingly, we adopt thejudge's conclusion that Defibaugh and Griffithwere discharged, not for the reasons alleged by theRespondent, but because of their protected6 con-certed activity.1†ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, IndependentStations Co., Harrisburg and Breezewood, Pennsyl-vania, its officers, agents, successors, and assigns,shall take the action set forth in the Order.cermng the telephone incident refers to "numerous" warnings about Defi-baugh's "hard headed attitude" and failure to mind his own business, andcites a specific earlier oral warning on "attitude." Concerning Defi-baugh's throwing tire irons, White testified that he "warned" Defibaughorally, but that the "warning" consisted of his "explaining" to Defibaughthat "that was no way to conduct himself . . . because . . [he] could hita customer." Although White also testified that supervisors are supposedto make notations of oral warnings and that he follows that policy bun-self, he admitted that to his knowledge Defibaugh's personnel file con-tains no notation of a warning about throwing tare irons. In any event,the Respondent's alleged disciplining of Defibaugh for "attitude prob-lems" (before his discharge) appears to have been mmunal.9 The Respondent does not contend that Defibaugh and Griffith's ac-tivities, if concerted, were not protected." We also adopt the Judge's finding, for the reasons stated by him,that the Respondent failed to show that it would have terminated Deli-baugh and Griffith even absent their engaging in concerted activities.Wright Line, 251 NLRB 1083 (1980,) enfd. 662 F.2d 899 (1st Qr. 1981),cert. denied 455 U.S. 989 (1982); NLRB v. Transportation ManagementCorp., 462 U.S 393 (1983).Matthew M Franckiewicz, Esq., for the General Counsel.J. Jay Cooper, Esq. (Goldberg, Katzman & Shipman, P. C),of Harrisburg, Pennsylvania, for the Respondent.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge. Thismatter was heard on six occasions in the period 14 Maythrough 5 June 1985, in Bedford, Pennsylvania, on theGeneral Counsel's complaints alleging, in substance, thatRespondent, Independent Stations Co., in violation ofSection 8(a)(1) and (4) of the National Labor RelationsAct (the Act) maintained various unlawful rules regard-ing its employees' conduct, unlawfully terminated theemployment of its employees Milton A. Defibaugh andJeanne Griffith; and unlawfully refused to recall its em-ployee Ricky A. Souders. Respondent filed timely an-swers to the two complaints, admitting certain allega-tions therein, denying others and denying the commis-sion of any unfair labor practices.At the hearing, all parties were represented by coun-sel, and were given full opportunity to call and examinewitnesses, submit oral and written evidence, and to argue 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDorally on the record. At the close of the hearing, counselfor the parties waived their right to present final argu-ment and elected to file posthearing briefs. Thereafter,the General Counsel and Respondent filed timely posth-earing briefs which have been carefully considered. Onthe entire record, including the briefs, and from my ob-servation of the demeanor of the witnesses as they testi-fied, I make the following'FINDINGS OF FACTI. RESPONDENT AS EMPLOYERThe complaints allege, the Respondent admits, and Ifmd, that at all material times, Respondent, a Pennsylva-nia corporation with its principal office and place ofbusiness in High Spire, Pennsylvania, with a facility lo-cated in Breezewood, Pennsylvania, has been engaged inthe retail sale of gasoline, diesel fuel, and related prod-ucts. Respondent further admits and I find that in the 12-month period ending 31 December 1985, in the courseand conduct of its aforesaid retail operations, Respondentderived gross revenues in excess of $500,000 and pur-chased and received at its Breezewood, Pennsylvania fa-cility products, goods, and materials valued in excess of$50,000 directly from points located outside the Com-monwealth of Pennsylvania. Respondent conceded at thehearing that it is, on the above facts, an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIndependent Stations Co. owns and operates threetruck stops in the Commonwealth of Pennsylvania, the"Union 76" truckstop in Breezewood being the only oneof its operations brought within the General Counsel'scomplaints. The Breezewood facility has three oper-ations: the restaurant, the fuel stop, and the garage andrepair facilities. The restaurant, at all material times, hasbeen under the supervision of Linda Snider; the fuel linesand fuel pumping facility is not under scrutiny, and thegarage and truck repairing facility, until 17 December1985, was under the supervision of Galen Morrison. Theoverall supervisor of the 70 employees in theBreezewood facility was and is Drexel White.Ricky Souders; unfair labor practice charge (Case 6-CA-18786) wasfiled and served on Respondent on 15 January 1986; and his first amend-ed charge was filed and served on 28 February 1986. The Milton A. De-fibaugh unfair labor practice charge (Case 6-CA-18868) was filed andserved on Respondent on 18 February 1986. Complaint based on theSouders' charge issued 28 February 1986; complaint based on the Defi-baugh charge issued 7 April 1986. Attached to the General Counsel'sbrief was a motion to correct transcript m four respects. Respondent hasnot opposed. The motion is granted.2 At the hearing, Respondent withdrew its denials concerning the su-pervisory and agent status of Donald P. Cook, Respondent's president;Drexel White, Respondent's Breezewood station manager; and LindaSnider, Respondent's Breezewood restaurant manager. Respondent alsoconceded the supervisory and agency status until 17 December 1985 ofGarage Supervisor Galen Morrison I therefore find, consistent with theallegations of the complaints, that Cook, White, Morrison and Snider arestatutory supervisors within the meaning of Sec. 2(11), and statutoryagents within the meaning of Sec. 2(13) of the Act.The three segments of the Breezewood facility (restau-rant, fuel pumps, repair facilities) were geographicallyseparated. The overall facility, situated on about 3 acres,consists of a large parking lot and two buildings: thegarage and the main store. The garage is about 100 yardsfrom the main store. The main store contains the offices,retail store, restaurant, and pumping area; the garage hasthe tire changing and repair facilities.13. Preliminary Matters: Certain ComplaintAllegationsAs preliminary matters, two elements of the complaintmay be disposed of. The first is that paragraphs 8(a) and9 of the Defibaugh complaint, issued 7 April 1986, allegethat a certain 22 October 1985 written warning to em-ployee Jeanne Griffith was unlawfully motivated. In hisposthearing brief, counsel for the General Counsel con-cedes that the allegation was unproved and, for the firsttime, moves to withdraw the allegation. I believe, how-ever, that Respondent, by the close of the hearing, is en-titled to the General Counsel's sustaining his burden ofproof. I therefore conclude that the General Counsel'smotion is untimely. Rather than granting the motion andperhaps relying on the proscriptive effect of Section10(b) of the Act, I shall dismiss the allegation as unpro-ven rather than grant the General Counsel's motion.The second preliminary element concerns the 7 April1986 complaint allegations, appearing in paragraphs 7(a)through (d), relating to various rules restricting employ-ee conduct maintained by Respondent in its employeehandbook since about 1 September 1985. Respondent'sanswer admits the existence of the rules, as alleged, butdenies their unlawfulness. Respondent's brief fails to ad-dress the issues.The rules, at all material times and currently bindingits Breezewood employees, are as follows:(a)Under no circumstances should employeesdiscuss salaries or tips with employers or other em-ployees.(b)The making or publishing of false, vicious ormalicious statements concerning any employee,manager or supervisor of the Company are groundsfor immediate dismissal.(c)Solicitation for any purpose during workinghours, or on Company property used by guests orcustomers at any time is subject to dismissal.(d)Failure to leave the property within a halfhour of clocking out after your shift is grounds fordismissal.Returning to the property after your scheduledshift or on scheduled days off, unless to patronizethe truck stop is grounds for dismissal.The rule described in subparagraph (a) above, prohib-its employees from discussing their wages with other em-ployees without regard to circumstances relating to time,place, or opportunity. The rule thus prohibits employeesfrom engaging in "mutual aid and protection," the verysubstance of the activities protected in Section 7 of theAct. Such a prohibition against activity protected bySection 7 of the Act, violates Section 8(a)(1) of the Act, INDEPENDENT STATIONS CO.397as alleged. I regard it as of no legal consequence that therule does not contain within its terms the admonitionthat violation would lead to dismissal. The mere exist-ence of the rule inhibiting protected conduct, even if notenforced, constitutes an unlawful "interference" in viola-tion of Section 8(a)(1) of the Act. NLRB v. St. Vincent'sHospital, 729 F.2d 730 (11th Cir. 1984). Moreover, therule exists in a matrix of other rules relating to dismissal.Such a rule violates Section 8(a)(1). See Jeannette Corp.,217 NLRB 653, 656 (1975).With regard to the prohibition in (b), above, againstmaking a "false" statement concerning any employee,manager, or supervisor, on pain of dismissal, such a rule,because it prohibits and punishes the merely false, as op-posed to the malicious, or vicious, is not merely pre-sumptively unlawful, but unlawful per se, because Sec-tion 7 of the Act protects merely inaccurate employeestatements. The rule runs afoul of the fact that these falsestatements may well relate to concerted activities. Thus,the rule violates Section 8(a)(1) of the Act. RadissonMuehlebach Hotel, 273 NLRB 1464 (1985); American CastIron Pipe Co., 234 NLRB 1126, 1131, enfd. 600 F.2d 132(8th Cir. 1978).With regard to the Respondent's rule in (c) above,prohibiting solicitation "during working hours," theBoard has held, that a rule prohibiting, as here, solicita-tion among employees during "working hours" is pre-sumptively invalid because "working hours" connotesperiods from the beginning to the end of work shifts, pe-riods that include the employees' own time. In the faceof its presumptive invalidity, Respondent adduced noevidence to suggest that special production, safety, orother circumstances exist that would overcome the pre-sumption. As such, Respondent's rule prohibiting, onpain of discharge, solicitation during working hours is aviolation of Section 8(a)(1) of the Act. Our Way, Inc.,268 NLRB 394, 395 (1985); National SemiconductorCorp., 272 NLRB 973, 974 fn. 1 (1984). The rule is un-lawful even if not enforced, NLRB v. Vaught Corp., 788F.2d 1378 (8th Cir. 1986).Respondent in (d), above, has maintained a "no-access" rule that punishes, on pain of dismissal, employeefailure to leave the property within a half hour of clock-ing out after the end of the shift; and a companion ruleprohibiting returning to company property after thescheduled shift unless to patronize the tnickstop.With regard to the prohibition of off-duty employeesreentering Respondent's property, such a broad rule vio-lates the Board principle that off-duty employees haveunlimited access to outside premises such as parking lotsand other outside nonworking areas. Tr-County MedicalCenter, 222 NLRB 1089 (1976). The Board has expresslyrefused to accept a more restrictive rule that would limitoff-duty employees' access to the employer's property onthe basis of 30 minutes before and 30 minutes after theshift change as Respondent apparently attempted here todo. See A. W Schlesinger Geriatric Center, 263 NLRB1337 fn. 3 (1982). Such a rule violates Section 8(a)(1) ofthe Act as alleged.C. The Employment and Discharge of Jeanne Griffithand Milton Defibaugh1. The employment of Milton DefibaughDefibaugh was hired by Respondent in July 1984 andwas discharged on 9 November 1985. He was employedas a tire repairman and after his probationary evaluationreceived a raise in April 1985, and a change in classifica-tion to "mechanic." His supervisor was Galen Morrison.By the beginning of 1985, Respondent knew that Defi-baugh was living with the other alleged discriminatee,Jeanne Griffith, a restaurant cook. Sometime prior to theinstant hearing, they were married.Jeanne Griffith had been employed in the restaurantsince 1977 by Respondent's predecessor and by Respond-ent since its takeover of the truckstop operation in Feb-ruary 1983. Griffith quit her employment with Respond-ent on 29 July 1985, but was reemployed on 23 August1985. She remained in Respondent's employ until shewas discharged 4 days before Defibaugh on 5 November1985.As early as February 1985, while Griffith and Defi-baugh were employed by Respondent, Supervisor DrexelWhite called them jointly into his office because he hadheard rumors that Griffith was seeking to displace LindaSnider as the restaurant supervisor. Jeanne Griffith wasat that time employed with the title "senior cook." Hetold them jointly that he would fire the initiators of therumors if he discovered them. Defibaugh and Griffithdenied initiating the rumor. The evidence also showsthat Defibaugh repeatedly complained to SupervisorWhite over Respondent's alleged discriminatory mistreat-ment of Jeanne Griffith. As Supervisor White reasonablytestified (Tr. 60) whenever something was done toJeanne Griffith, soon thereafter Defibaugh would becomplaining to White about the treatment. White admit-ted not only in the spring, summer, and fall of 1985, De-fibaugh often complained about Respondent's unfavor-able treatment of Jeanne Griffith, but complained onbehalf of other employees concerning alleged Respond-ent favoritism and discrimination, especially by Restau-rant Supervisor Snider.3In the summer and fall of 1985, Defibaugh, accordingto Supervisor White, complained to him about the unfa-vorable treatment of employees, including Griffith, on abasis of about once a week, perhaps a dozen times in aperiod of 13 or 14 weeks (Tr. 63). These employees,other than Griffith, included waitresses Diane Bigler andBets McDaide. Defibaugh complained that Bigler andMcDaide were the victims of Respondent's (and particu-larly Linda Snider's) favoritism; that waitress BrendaMiller was the beneficiary of such favoritism; and thatSnider, herself, failed to obey Respondent's rules. Thus,there is no doubt on this record that over a period ofmonths, and particularly in the summer and fall of 1985,Defibaugh, in particular, constantly complained of Re-spondent's unfair and disparate treatment of named em-8 Griffith was sitting with Defibaugh when he complained to White(Tr. 481-485). 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees and Griffith in particular; and made these viewsknown directly to Drexel White.Bigler, a waitress employed from July 1984 to Decem-ber 1985 (when she quit), had separately, previouslycomplained to Griffith over Supervisor Linda Snider'sfavoritism, particularly over favoritism in scheduling ofwaitresses on their shifts. She also complained to Griffithover the restaurant's chronic running out of supplies andfoods. Bigler also regularly complained (once a week)after September 1985 to Milton Defibaugh concerning fa-voritism, particularly concerning an incident in thesummer of 1985 when her boyfriend was found asleep inher car. Other waitresses, including Jeanne Hess andBigler, together, also complained to White and Sniderover favoritism in scheduling and employees shirkingjobs.Defibaugh spent many off-duty hours in the restaurant,drinking coffee and eating. He did not interfere with theactual work of the waitresses, but showed a continual in-terest in restaurant business. He would often question thecashiers concerning incoming phone calls about who wascalling and generally inquisitive about restaurant affairsthat were not his business as a tire changer and mechan-ic. This Defibaugh conduct became so obvious thatSnider told Bigler and other waitresses not to answerany of Defibaugh's questions because restaurant affairswere none of his business. She warned Connie Gorsuch,a cashier, not to discuss any restaurant business with De-fibaugh while she was on company time.2. The employment of Jeanne GriffithAs above noted, Griffith was continuously employedas a cook by Respondent's predecessor in the restaurantsince July 1977, and after Respondent took over thetruckstop in February 1983, by Respondent. She quit foranother job on 29 July 1985, but was reemployed on 23August 1985. Both Supervisors White and Snider wereespecially anxious to secure her services again. There isno dispute that when she left in July 1985 and gave 2weeks' notice, White continuously asked her to stay.When she thereafter quit her new job in August, shenever contacted Respondent for reemployment. Rather,White telephoned her at home and asked her to come into see him about reemployment. White then interviewedher, told her that she would become a head cook, andoffered her a 75-cent-per-hour raise. Snider told her thatshe would be rehired as a 90-day probationary employee,but Snider was going to instruct her in inventory controland the methods of ordering food to relieve Snider ofsome of her supervisory responsibilities. Otherwise,Snider told her that she would be doing her old job as acook, both "grill" cook and "prep" cook.After her return to work in August 1985, she receivedvarious complaints from waitresses and cashiers (ConnieGorsuch, Diane Bigler, Liz Patterson) concerning al-leged favoritism by Snider among the waitresses,Snider's failure to order enough food and blaming thecooks for the failure to have enough food on hand. Grif-fith twice complained to White, telling him that Sniderdid not order enough food and on each occasion Whitesaid he did not know about it. Griffith asked him whySnider blamed the cooks for not telling her that food hadbecome depleted when this was Snider's responsibility.In late August, after Griffith urged Defibaugh to com-plain to White regarding an allegedly unfair (disparate)written warning to waitress Bets McDaide, Defibaughand Griffith together confronted White. Defibaugh askedhim why he had issued a warning to McDaide when hedid not warn Linda Snider and Brenda Miller who; likeMcDaide, left with truckdrivers from Respondent's prop-erty. White told them that it was mere hearsay and hecould not write them up for that. When they told him offavoritism toward waitress Brenda Miller (Snider's un-concern with her rudeness to customers) while waitressBigler being written up for the same conduct, White saidnothing. Griffith admitted that she had never complainedto White except in the presence of Defibaugh and neverin the company of other employees. Griffith also admit-ted she never saw more than one employee at a timecomplain to White concerning favoritism, scheduling,and the failure to order food.3. The written warning against Griffith of 10September 1985 (R. Exh. 1)On 10 September 1985, Supervisor Snider issued awritten warning against Griffith. There is no disputewith regard to the circumstances surrounding this warn-ing. The face of the written warning report discloses thatGriffith was disobedient in failing to use existing recipesthat she had been instructed to follow: that she usedhamburger steak for swiss steak in cooking; and also per-mitted vegetable soup to spoil because it was not timelyrefrigerated resulting in the soup being discarded. Grif-fith concurred with Respondent's statement, admittedusing the hamburger steaks for swiss steak, but deniedthat she had not been following recipes. Snider and Grif-fith signed the warning report on 10 September 1985.Snider noted that Griffith knew that she was in her 90-day probationary period and that if she did not complywith Snider's directions in doing things, she could be letgo.4. The anonymous letter sent to Supervisor Cook(G.C. Exh. 3, 22 October 1985)In the months of September and October 1985, Defi-baugh was regularly having conversations with Supervi-sor White concerning Linda Snider's conduct in neglect-ing her work and, contrary to company policy, leavingwith truckdrivers from Respondent's parking lot and notreceiving punishment for it, whereas Diane Bigler wasbeing punished for the same conduct (Tr. 633-636).There were similar discussions concerning cashierConnie Gorsuch being disciplined. In these discussions,White would listen to Defibaugh, but would walk awaywithout comment. On 7 October, Connie Gorsuch wasissued a written warning in part because she had beenspeaking with Griffith and Defibaugh in the restaurantwhile Gorsuch was on duty and while Griffith and Defi-baugh were not on duty. When Gorsuch told Griffithand Defibaugh, Defibaugh went to see White about thematter. Defibaugh told White that the warning to cashierGorsuch was another instance of favoritism because Su- INDEPENDENT STATIONS CO.399pervisor Snider and waitress Brenda Miller were permit-ted to engage in lengthy conversations with patronswhile they were on duty.Earlier, in September, when Bets McDaide complainedto Defibaugh and Griffith that she had been written upfor waking up a truckdriver, Griffith and Defibaugh toldWhite that McDaide had been unfairly disciplined be-cause other employees, including Linda Snider, had notonly awakened truckdrivers in the parking lot, but hadridden off with them.Defibaugh also continuously, and particularly, protest-ed Respondent's treatment of Griffith. He accused Whiteof discriminating against Griffith in the above 10 Sep-tember written warning concerning spoiled vegetablesoup and not disciplining another cook for spoiling sau-sage that was not refrigerated. There is no dispute that,in fact, Respondent had disciplined the employee for fail-ing to refrigerate (there was, in fact, no spoilage).Bearing the date 22 October 1985, Snider, at Supervi-sor White's urging, issued a written warning ("disobedi-ence") against Griffith for going to Respondent's garage(where Defibaugh was working) in order to pick him upon completion of his shift. Griffith admitted doing so andRespondent's warning notice (G.C. Exh. 13) shows thatSnider decided that the next time this occurred, Griffithwoukl be laid off for 3 days without pay.Defibaugh protested this warning to White and toldWhite that he was discriminating against Griffith becauseWhite's wife and daughter themselves violated the samecompany rule with impunity. In response to this andother Defibaugh complaints, White told him to keep hisnose out of other people's business and to let things"flow the way they should flow" (Tr. 650). When Whitetold him that he had a bad attitude, Defibaugh told himthat if he had a bad attitude, so did White. White con-temporaneously told Galen Morrison, Defibaugh's super-visor, that he was tired of Defibaugh's mouth and tiredof Defibaugh sticking his nose into problems involvingGriffith. Snider felt the same way, and as above noted,ordered waitresses and the cashier not to talk to Defi-baugh and not to answer his questions concerning therestaurant and that if any of them were caught talking toDefibaugh about restaurant business, they would befired. Whether Snider conditioned this warning to refrainonly while employees were on duty is a matter disputed.I am satisfied, in any event, from the record (Tr. 1181-1184) that Snider untruthfully denied telling a Boardagent that she had never issued a warning (lawful or oth-erwise) to any employee not to speak to any other em-ployee); and that such testimony adversely affects hercredibility.When, on 22 October, Snider handed the warning con-cerning the appearance at the garage to Griffith, Snidertold her she had nothing to do with the warning and thatshe should see White about the matter. I credit Griffith'suncontradicted testimony that she had picked up Defi-baugh at the garage two or three times a week; thatWhite had seen her do this for over a year; and thatWhite had invited her into the garage to warm up on oc-casion. Respondent conceded that this warning had noth-ing to do with Griffith's subsequent discharge; but Grif-fith said that this 22 October warning (G.C. Exh. 13) andother acts of alleged harassment prompted her and Defi-baugh to draft and send an anonymous letter to Re-spondent's president, Cook, in Harrisburg.5. Griffith and Defibaugh draft and send ananonymous letter to Supervisor Cook (G.C. Exh. 3)On 22 October, Griffith and Defibaugh drafted an un-signed letter and sent it the next day, 23 October, toPresident Donald B. Cook, in Harrisburg, Pennsylvania.White believed Defibaugh incapable of typing the letter.Griffith typed the three-page letter and read it to GalenFoor, her nephew, a dishwasher in the restaurant kitch-en, before sending it. Foor agreed that the letter be sent.The letter, addressed to Cook, states that it was beingwritten:. . . to enlighten you of some of the episodes thatare going on at Breezewood's Union 76 Truck Stop.Along with various rules and regulations that themanagement and restaurant supervisor violates andtwist and turns around for their benefit. They showfavoritism to a few and treat other employees likedirt.The letter thereafter gives examples of SupervisorSnider's alleged favoritism, disparate treatment of em-ployees, and inconsistent positions with regard to herown and other employees' personal deportment. Thus,the letter alleges that Snider issued a written warning toa "cook" for spoiling vegetable soup, but left anothercook without discipline after having spoiled 50 pounds ofsausage patties.4 The letter then states that the truckstopgeneral manager had issued a written warning to a wait-ress for waking up a truckdriver, but the restaurant su-pervisor, Snider, without discipline, was often in thetrucks with drivers and left with the drivers both whileon duty and off duty. Similarly, another waitress, BrendaMiller, allegedly engaged in the same conduct as the su-pervisor, but the general manager has done nothingabout it. Further, the letter notes that Supervisor Sniderissued a written warning to a cashier for standing aroundtalking in the dining room, but failed to issue a similarwarning to waitress Angie Smith, Snider's niece. Theletter then relates alleged misfeasance by SupervisorSnider with regard to employees, and particularly Grif-fith, in daily occurrences in early and mid-1985.Defibaugh asked White several times to get an ap-pointment for him to speak with Cook, but White re-fused. The last time Defibaugh asked White to speakwith Cook was in October 1985, 1 week before Defibaughand Griffith sent the anonymous letter. Defibaugh toldWhite, on that occasion, that he wanted to tell Cookabout favoritism and the way the employees were beingtreated.After Cook received the letter in late October, heshowed it to his assistant, Anna Webb, and telephonedWhite giving him a synopsis of the letter. In fact, Cookhad three conversations concerning the letter with4 In fact, the cook, Hornsbarger, received a written warning for herfailing to refrigerate the sausage patties, but the sausage patties, in fact,were not spoiled See above. 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWhite: the above telephone conversation; a second inperson, and the third time by telephone. Cook testifiedthat neither he nor White had any idea from whom itcame and White did not suggest who it might have comefrom. I discredit both Cook and White in their denials onthe basis of the above record of Defibaugh's continuouscomplaints over favoritism (Defibaugh asked White foran appointment to speak to Cook about favoritism 1week before, i.e., around 16 October) and White's con-duct, below. Cook told White to look into it because theletter concerned Cook himself. White reported back toCook within a 2- to 3-week period, according to Cook,and told Cook that some of the assertions in the letterwere untrue and others had been straightened out. Cooksaid that once White had reported back to him, that wasthe end of Cook's involvement.6. Supervisor White's testimonySupervisor White particularly testified that althoughDefibaugh had complained to him about favoritism con-cerning Griffith in the summer and fall of 1985, perhapsseveral times over a period of a dozen weeks, he did notsuspect who wrote the anonymous letter, was not inter-ested in why the letter was unsigned, and, although hethought a couple of persons could have written theletter, he thought that neither Griffith nor Defibaughwrote the letter. I do not credit this testimony. White ad-mitted that in the 2-week period following the receipt ofthe letter, he spoke to Supervisors Cook, Webb, andSnider 10 times about the letter and its authorship. Whitefurther admitted that the letter complains of favoritismby supervisors in their treatment of employees and thatDefibaugh, in the summer of 1985, several times com-plained to him about favoritism and the treatment ofJeanne Griffith. White testified that Defibaugh seemed tocomplain to him whenever something was done to Grif-fith and, during the spring, summer, and fall of 1985, De-fibaugh complained to him on behalf of other employeesas well as Griffith concerning Respondent's supervisor'sfavoritism. He corroborated Defibaugh in recalling thatDefibaugh complained that one of the beneficiaries ofthis Snider favoritism was waitress Brenda Miller; andthat some of the victims included Diane Bigler and BetsMcDaide. In short, White testified that he recalled thatDefibaugh complained on behalf of others a dozen timesin 14 weeks.5Although, as above-noted, White testified emphaticallythat he spoke only to Cook, Webb, and Snider concern-ing the possible authorship of the letter (Tr. 65),6 he5 The General Counsel asked- "Did Milton Defibaugh tell you that hewas complaining on behalf of other employees, besides Jeanne [Grif-fith]?" White: "Yes." (Tr. 61.) Thereafter, the General- Counsel repeatedthe same question, "And, those are the persons that he told you that hewas complaining on behalf of, am I correct?" To this White again an-swered: "Yes." (Tr 61.)6 White testifiedQ. Did it strike you as odd that the letter was unsigned',A. Yes.Q. Did you discuss with any other person the possible authorshipof the letter?A. Yes.Q. With whom did you discuss that'A Mr. Cook, and Webb.overlooked having had three conversations about theletter and its authorship with his garage supervisor,Galen Morrison.Supervisor Morrison credibly testified that the firstconversation was around 25 October 1985 when Morri-son was in White's office and White mentioned that ananonymous letter had been sent to Harrisburg, that Presi-dent Cook was very unhappy about the letter and thatWhite too was very unhappy about it (Tr. 379). The nextday, White told him that the letter was being sent fromHarrisburg to White and again White mentioned that hewas very unhappy about the letter (Tr. 380-381). On thenext day, apparently 27 October, White took Morrisoninto his office, told him that he had shown the letter toSnider, and showed him the letter (Tr. 381). Morrisonread the letter.When White then asked Morrison who he thought hadwritten the letter, Morrison replied that it was eitherJeanne Griffith or Milton Defibaugh, or both (Tr. 383).In response, White "just looked at [Morrison] and sort ofgrinned. He didn't make no affirmative remark of hisown." (Tr. 383.)The letter also upset Snider (Tr. 1154-1155). She testi-fied, like White, untruthfully, that she did not suspectwho wrote the letter and even further, directly contra-dicting White (Tr. 65), denied that White ever spoke toher about the possible authorship of the letter (Tr. 1155).On the basis of this contradiction, the unequivocal histo-ry of Defibaugh's unending complaints against Snider'sfavoritism and Supervisor Morrison's testimony, I con-clude that the question of authorship was hotly discussedbetween White and Snider and that the question, in viewof President Cook's baleful interest, was of particular im-portance to both of them.7. The discharge of Jeanne Griffith; 5 November1985Following the written warning of 10 September 1985,Snider testified that Griffith continued to fail to followrecipes. Dorris Stough also testified that Griffith failed tofollow recipes. In the 2-month period, 10 Septemberthrough 3 November, there were not only differences inthe taste of food when Griffith failed to follow the rec-ipes, but there were customer complaints concerning thefood. Whether this was because of the food itself, be-cause another cook did the cooking or preparation, orbecause Griffith contributed to it, in whole or in part, isnot entirely certain. In any event, Stough testified that aweek or two later before the 3 November discharge ofGriffith, Snider offered her the "prep cook" job held byJeanne Griffith because of Griffith's failure to follow rec-ipes. In spite of Snider's knowledge, the difference intaste and even customer complaints, Respondent did notfurther warn or discipline Griffith in the 2-month periodfollowing the 10 September warning for failure to followrecipes.Q. Any one else?A Ms. Snider.Q. Any one else?A. That's it. INDEPENDENT STATIONS CO.401On Sunday, 3 November 1985, Griffith, as "prepcook," was scheduled to work and did work from 7 a.m.to noon. Dorris Stough was scheduled to work and didwork as the "grill cook" from 7 a.m. to 3 p.m. As theprep cook, it was Griffith's job, inter alia, to ensure thatthe grill cook could properly execute the orders receivedfrom customers by preparing enough food prior to actualneed and to fill the salad bar and buffet table. After Grif-fith fmished her tour at noon, Stough was the only cookon duty. There was, however, a dishwasher (Ed Stefan-cik) on duty at the same time as Stough. At any rate,after Griffith finished her tour of duty at noon, Stoughwas so busy in the kitchen that she was unable to checkthe dining room buffet tables and salad bar until about 3p.m. to discover whether there was an adequate supplyof food there. About 3 p.m., Supervisor White came tothe restaurant. He first visited the buffet and salad barand found them either empty or depleted. He then wentto the kitchen and found Stough close to tears (Tr.1359). He was amazed and angry"' at fmding the saladbar and buffet in that depleted condition. He askedStough what had happened and she told him that shehad been "busy, busy, busy, all day" and that Jeanne[Griffith] "just didn't set me up" (Tr. 1360). Stough toldWhite that it was not fair for Griffith to have left her inthis condition and that before Griffith left, she had beenstanding around talking with the dishwasher [Ed Stefan-cik] for 10 or 15 minutes. Stough told White that therehad been no pies taken out of the freezer to be heated,no vegetables cooked, no meat heated, and insufficientsliced and cooked turkey to keep up with the run onturkey as a Sunday special.Supervisor White asked her to help him out. Stoughstayed overtime in preparing more turkey gravy fromthe powdered mix, heating up the frozen vegetables, andrefilling the salad bar. She remained for about an hourfor which she was paid overtime.Immediately thereafter, White sought to telephoneSnider, but Snider was away for the afternoon (Sunday).On the next morning, he called in Snider and told herwhat had occurred the previous day. Snider told himthat this was not the first time that Griffith had failed to"set up" the grill cook. White told Snider that he wantedthe affair documented immediately especially because hehad not known of a previous similar situation. He thendirected Snider to speak to Dorris Stough, which shedid. Stough repeated her version to Snider. White admit-ted that neither he nor Snider sought to interview Grif-fith or obtain her version of the events in any way; andwhen Griffith on 5 November, on learning that shewould be disciplined, attempted (on 5 November), he re-fused to listen. White testified that it would not havemattered what Griffith said because he had decided tofire her the preceding day, i.e., on Monday, 4 November(Tr. 1371). In fact, White testified that he decided to dis-charge Griffith before Snider even spoke to Stough (Tr.1482). As I understood White's testimony (Tr. 1371-1372), the only reason he wanted Snider to get a written7 Whether Stough's tearful condition preceded or followed White'sdisplay of anger is unclear to me. It is not crucial to disposition of thecase.version of the Sunday, 3 November events from DorrisStough was to have documentation to support whatStough had told him verbally on Sunday. As noted,White had actually made up his mind to discharge Grif-fith before Snider spoke to Stough and was only await-ing the documentation to effectuate it. He was not inter-ested in what Griffith might say to defend againstStough's version and he testified quite openly it wouldnot have made any difference to him (Tr. 1371).Snider did not have the opportunity, in any event, tointerview Griffith on the next day, Monday, 4 Novem-ber, because Griffith was not present on the premises.The first time that White or Snider spoke to Griffithafter the Sunday events of 3 November was on Tuesday,5 November, when White told her that she was dis-charged. After Snider, on 5 November, reported back toWhite concerning her 4 November interview of Stough,White told her, among other things, that he wanted Grif-fith written up for discharge before she returned to workon 5 November.8Although Snider consistently testified that the princi-pal reason for discharging Griffith was her bad attitudeand a spirit of lack of cooperation, when Snider wroteher up pursuant to White's suggestion on 4 November,the violation (G.C. Exh. 4) is not for the disobediencebut for "work quality." The document is signed bySnider in two places and by White in a third all bearingthe date 11/5/85. In fact, none of the signatures were af-fixed by Snider or White and the explanations given bySnider about this condition do not show that either ofthem were unavailable to affix their signatures. Therecord shows that the unsigned document was sent toHarrisburg and the signatures were affixed in Harrisburgand not by White or Snider. Just why this apparentlyunique discharge procedure was followed was left entire-ly unclear.The document written up by Snider shows that thecompany statement was as follows:Didn't have work done on Sunday when she left.There were no fruit pies in the pie rack and didn'tbother to cook any in the oven. Didn't have enoughvegetables prepared for the buffet. Didn't make anychicken gravy and there was very little in the walkin. Didn't have any turkey sliced for the special.8 While White testified that be decided to discharge Griffith before hehad Snider even speak to Stough, he apparently did not reveal this deci-sion to Snider. Snider testified that, before she spoke to Stough, Whiteonly asked her what they should do about Griffith's performance (Tr.1995). According to Snider, on Monday, 4 November, she and White dis-cussed the Sunday events and Snider told him that she would speak toStough and "find out what really happened and then get back to White"(Tr. 1195). White allegedly did not tell her that he was not interested inwhat "really happened," but rather in whether Stough would documentwhat she had told him the previous day. Although White told her thatGriffith should be disciplined, he did not reveal to Snider what that disci-pline was to be: merely that they should "do something." Because Whitedecided to discharge Griffith before Snider spoke to Stough (Tr. 1482), itappeared to me at the hearing and again on review of the record, that hehad little more than a stylistic interest m what Stough told Snider in themterview. (Tr. 1196-1197.) 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHad to pay the other cook an hour overtime so thatshe could get extra things prepared for the buffetand some other food prepared for the 3/11 shift.Could have had some of the above things donewhile she was standing around waiting to clock out.Also she is not following recipes.Snider was not present on the next day, 5 November,when White read this document to Griffith and Griffithwas discharged. (Tr. 1191.)Snider testified that from time-to-time cooks com-plained of other cooks not performing their jobs correct-ly. She also testified that since she had been employedthere, at least since 1984, no cook had ever been dis-charged for any reason, and that neither Stough nor Ste-fancik, with whom Griffith was allegedly talking for 15minutes before the end of her shift, were disciplined inany way. White testified that he told Snider that themore important factor to be included in the report wasGriffith's failure to follow recipes.9 While White furthertestified that he was aware, since her return to the job inAugust 1985, that Griffith, had shown poor cooperationwith the grill cook (Tr. 1484-1485), she was never disci-plined for such alleged, chronic uncooperative spirit.White also testified that he had received 10 to 12 com-plaints from Snider concerning sour soup of which 3 or4 were supposed to be Griffith's responsibilities. NeitherGriffith nor the cooks responsible for the majority of thesour soups received oral or other warnings for this al-leged misconduct.On 5 November, according to White, Snider returnedand told him that she had spoken to Dorris Stough andhad drawn up the warning report. Snider asked whatthey should do, White asked for her recommendation.Snider said that Griffith should be let go. This occurredallegedly after a discussion of Griffith's good and badpoints, among which was the fact that she was an excel-lent grill cook. Snider testified that they never even con-sidered demoting her to grill cook after the decision wasmade to fire her as senior cook.Griffith was scheduled to work the 3 p.m. to 11 p.m.shift on 5 November. She arrived at her job about 2:45and White told her to come into his office. White thenpulled out the warning Snider had written up the daybefore (G.C. Exh. 4) and read it to Griffith, asking her tosign it. Griffith refused to sign it saying it was untrue.When Griffith attempted to tell him what the facts wereconcerning the various allegations of wrongdoing, heshut her up and would not listen to the facts. At thispoint White told her that her services were no longerneeded and that she should leave Respondent's propertyquietly.Griffith, expanding on and corroborating Snider, testi-fied that no cook had ever been discharged while shehad been working there (8 years) and no employee wasever discharged for running out of food in terms ofeither cooking or supplies. She also testified that specials,9 Not only was this factor not prominently mentioned, but it was con-trary to the course of White's anger and concern regarding Griffith's fail-ure to prepare enough food Thus, White apparently wanted the reportinaccurately weighed.like the turkey special on Sunday, 3 November, ran outall the time and no one had ever been discharged forthat condition.White executed the Griffith termination report (G.C.Exh. 5) on 5 November 1985. The document shows thathe checked off the fact that Griffith's cooperation andquality of work were unsatisfactory despite the fact thather job knowledge was good and her attendance excel-lent. The document depends on the attached Sniderwarning report (G.C. Exh 4) For a reason not explainedon the record, the effective date of the termination wasmade "11-3-1985."8. The discharge of Milton Defibaugh; 9 November1985The garage telephone, on Supervisor Morrison's desk,located about 100 yards from Respondent's office andrestaurant, had been partly defective at all material times.Galen Morrison's uncontradicted testimony is that thephone had never been physically damaged. In particular,the restaurant could not use the phone system to directlycontact the garage via the telephone on Morrison's desk.Rather, it had to use a pay phone to call the garage be-cause the paging system in the garage phone did notwork. At any rate, at all material times, the phone, phys-ically undamaged, otherwise functioned before and afterthe incident described below. Although Morrison contin-ually asked White to have the paging system fixed beforethe incident, White said that he would do so, but it wasnever fixed.On 20 October, Defibaugh, who had a history of bothfoul mouth and bad temper, including throwing of tireirons in the garage, conditions known to Drexel White,sought by phone to have a replacement come to thegarage because of a great deal of work and Defibaugh'sdesire to leave at the end of the shift. When co-employ-ees rebuffed his telephone requests for a replacement, heeither threw or purposely heavily "dropped" the phoneonto the receiver. .4 garage mechanic, William Pearson,a witness to the event, told Morrison of the incident onthe next day.1•A day or two after Defibaugh threw the phone, Whiteremoved it from Galen Morrison's desk. Sometime there-after, White told Morrison that he was going to call thephone company and get a letter sent to him that thephone was damaged due to negligence or misuse (Tr.388).Morrison also testified that 2 weeks after Defibaughthrew the phone, on the day of, or the day after, Griffithwas discharged (5 or 6 November), White came to himand told him that, with Defibaugh's bad attitude, "thatany false moves he made or anything that he had donewe should write him up, and try to get rid of him." (Tr.391.)On many occasions before the telephone incident of 20October, as above noted, there would be discussions,10 Pearson testified that before and after Defibaugh threw the phone,there was no difference in the phone's function or appearance. In particu-lar, in a later conversation with Supervisor White who asked him aboutthe incident after Defibaugh had been fired, on 9 November, Pearson toldWhite that Defibaugh did not break the phone INDEPENDENT STATIONS CO.403often heated discussions, between Defibaugh and White,especially concerning events which affected Jeanne Grif-fith in the restaurant. On more than one occasion, Whitetold Morrison that he was tired of Defibaugh's loudmouth and sticking his nose into problems concerningJeanne Griffith. In terms of timing, it should also benoted that while White removed the phone from Morri-son's desk, a day or two after the 20 October incidentand later told Morrison that he was going to get a letterfrom the phone company showing that the phone wasdamaged due to misuse or abuse, White succeeded ingaining such a statement from the phone company in atelephone conversation on 4 November. It was on thatdate that the telephone company employee (Smith) toldWhite that the phone appeared to be abused and wouldsend White a letter to that effect. (AU Exh. 1.) Thus,even after White learned that the phone company wouldassert, in writing, that the phone had been abused, henevertheless came to Morrison and directed that he beon the lookout for any other Defibaugh "false moves" asa basis to discharge him.Galen Morrison testified that he wrote up a warningreport on Defibaugh's throwing the phone on 22 Octo-ber (R. Exh. 3), but never notified Deflbaugh of havingdone so. He never showed it to White until 17 Decem-ber. He did however discuss the warning report withWhite sometime after he wrote it up. A "few days" afterthe incident (whether before or after White heard of theanonymous letter is unclear), White asked Morrison whyhe had not written a warning report against Defibaugh.He told White that he had written up the report, but hadnot given it to Defibaugh. When White asked him why,Morrison told him that the phone was not damaged; thathe did not see Defibaugh throw the phone; and that itwas merely a matter of temper. It does not clearlyappear from the record whether this Morrison statementto White, that the phone was not broken, preceded orfollowed White's telling Morrison that he was going toget a letter from the phone company that the phone hadbeen abused or misused. What is clear, however, and Ifind, is that this Morrison statement (that the phone wasundamaged) preceded and directly lead to White's direct-ing Morrison to be on the lookout for future Defibaugh"false moves" as a basis "to get rid of him." This was onthe day of, or the day after, White discharged Griffith.On 6 November, the phone company dispatched its con-firmation letter. White received it (R. Exh 4) on 8 No-vember. Ott 9 November, White discharged Defi-baugh."" During the General Counsel's investigation of the Defibaugh unfairlabor practice charge, White told a Board investigator, on 6 February1986, that the damage caused by Defibaugh had forced Respondent toorder a new telephone at a cost of $241.15. In support of this claim ofdamage, White submitted to the Board a telephone company bill (G.C.Exh. 6), which showed the purchase of the replacement telephone. Infact, however, the phone allegedly damaged by Defibaugh was repairedunder a warranty and the phone company bill for the "new phone" wasfor a phone that White ordered for the cashier's desk White denied thathe made a knowingly untrue statement to the NLRB investigator on 6February, notwithstanding that in the previous December, he had re-ceived from the phone company the completely repaired telephone andthe billing showing that the phone had been repaired under warranty atno cost to Respondent. I do not credit White. I conclude that he submit-ted a knowingly false statement regarding the phone to the Board.On 9 November, Morrison, Defibaugh, and White helda meeting regarding the telephone episode. White toldDefibaugh that his services were no longer necessaryand White executed a termination report (R. Exh. 35)showing that Defibaugh was being discharged for de-stroying company property and because of his bad atti-tude.With respect to Defibaugh's bad attitude, White testi-fied that he was loud, used abusive language, includingprofanity, and, over a period of 8 months, his abusive-ness became worse. He testified that while profanity isnot uncommon at the truckstop, Defibaugh used profani-ty in the dining room. His being "loud and abusive" con-sisted of his complaining of what was going on in therestaurant and making complaints both as to himself,Griffith, and against Snider over an 8-month period.White testified that, on numerous occasions, he had seenDefibaugh throw tire irons while working in the garage,always complaining that he had a hard day. White testi-fied that he verbally encouraged Defibaugh not to beabusive and not to throw tire irons.Discussions and ConclusionsDefibaugh and Griffith; the General Counsel'sPrima Facie Case(a) Jeanne Griffith: Respondent generally assertsagainst the existence of a prima facie case and as a de-fense three grounds: (1) neither Griffith nor Defibaughwere engaged in protected concerted activities; (2) thatRespondent did not know that they were engaged inprotected concerted activities; and (3) in any event, evenif they were engaged in protected concerted activitiesand Respondent knew about it, Respondent dischargedboth of them for reasons other than their engaging inprotected concerted activities or, alternatively, even ifthey were engaged in protected concerted activities, Re-spondent would have discharged them notwithstandingthat they had been so engaged because of their individualmisconduct. As I perceive the record, the answer to thefirst assertion presented by Respondent is the most diffi-cult. I shall therefore postpone discussion of that ques-tion until disposing of the questions of Respondent'sprima facie knowledge and its motivation in the respec-tive discharges.With regard, therefore, to the question of Respond-ent's prima facie knowledge of whether Griffith and De-fibaugh were engaged in concerted protected activities inwriting the anonymous letter, the record is undisputedthat Griffith and Defibaugh, on at least one occasion inlate August (Tr. 479-485), approached White to com-plain of working conditions, including favoritism and dis-cipline, with regard to herself and other employees; andDefibaugh engaged in a series of a dozen or more argu-ments with White, some of them heated, concerning thevery subjects (favoritism; disparate discipline) thatappear in their anonymous letter that Respondent re-ceived about 24 October 1985. Defibaugh chronicallycomplained about treatment of Jeanne Griffith and alsomentioned, on many of these occasions, the favoritismthat Snider showed to employee Brenda Miller and other 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployees while showing antagonistic attitudes to BetsMcDaide, Jeanne Griffith, and Connie Gorsuch. WhileWhite testified that he had no knowledge or reasonablesuspicion who wrote the letter, this a disingenuousanswer and I do not credit White. He could not havehad a dozen or more conversations, some of themheated, with Defibaugh on the specific subjects (supervi-sor favoritism; inconsistent discipline, spoiled soup)raised in the anonymous letter without having a prettygood idea who wrote the letter. The authorship of theletter was a matter of great moment to him because, ashe testified, his employer's president, Cook, and he him-self were very concerned if not angry about the letter.Cook's concern most surely became White's concern.Finders of fact need not be naive concerning motivationand testimony of a witness' state of mind. Shattuck DennMining Corp v. NLRB, 362 F.2d 466 (9th Cir. 1966). Itherefore find on the basis of these continued, prior con-versations between White and Defibaugh (on at least oneoccasion with Griffith) on the very subjects specified inthe anonymous letter, that immediately on Cook tellinghim of the letter and the subject matter thereof around34 October, White knew, or reasonably believed, thatDefibaugh had been a participant in the writing of theletter. Further, as the General Counsel notes, sinceWhite perceived of Defibaugh and Griffith as a team, Ifind he reasonably suspected that Griffith was a partici-pant in the letter as well. This conclusion is derived fromthe fact that they were known to be living together, thatDefibaugh continually hectored White over Griffith'semployment problems, so much so that when White hada problem with Griffith, he called in and spoke to Defi-baugh and Griffith jointly.Even were the above circumstances not compelling infavor of a conclusion that White, commencing as earlyas 24 October (and certainly no later than 25 or 26 Octo-ber when he received the letter), knew that Defibaughand Griffith had written it, his conversation with Super-visor Galen Morrison, exhausts any reasonable doubtwhether White knew who wrote the letter. As GalenMorrison credibly testified, on 27 October, Whitehanded him the typed letter and asked him if he knewwho wrote it. When Morrison told him it was eitherGriffith or Defibaugh (who, White testified, could nottype) or both, White grinned and made no statement. Inmy judgment, White's grin was explicit affirmation of hisown understanding who the authors were." Morrison'sanswer came as no surprise.I therefore conclude that commencing as early as 24October and no later than 27 October 1985, the GeneralCounsel has proved, by a preponderance of credible evi-dence, that White knew that Defibaugh and Griffith werethe authors of the anonymous letter written to Cook.With regard to the prima facie case showing that themotivation" for the discharge of Griffith and Defibaugh12 Gilbert & Sullivan, H.M.S. Pinafore, Sir Joseph Porter, K.C.B. toButtercup: "Wink is often good as nod."" Overt direct evidence of an unlawful motive is not a prerequisite toa finding that disciplinary action resulted therefrom. NLRB v. Esco Eleva-tors, 736 F.2d 295 (5th Cir. 1984), and cases cited.was unlawful, i.e., motivated by their having written theanonymous letter, a protest manifesting protected con-certed activities, I have above concluded that Respond-ent knew who the authors were. As White admitted, heand Cook were angry and upset over the letter. Thoughhe allegedly discharged Griffith principally because ofthe events of 3 November (and because she failed tofollow recipes), he did not interview or seek to obtainGriffith's side of the story with regard to the events of 3November. He admitted that it would not have matteredwhat Griffith said.14 He was intent on discharging herregardless of the facts. Tama Meat Packing Corp. v.NLRB, 575 F.2d 661 (8th Cir. 1978). Indeed, as he fur-ther admitted, he was intent on discharging Griffith evenbefore Snider spoke to Stough to record Stough's ver-sion. In addition, with regard to Griffith's derelictions infailing to do her job, when it was revealed that Stefan-cik, the dishwasher, had also stood around and talked toGriffith when Griffith could have helped Stough preparefood prior to Griffith's leaving for the day at noon, Ste-fancik was neither interviewed nor admonished withregard to his misconduct. Furthermore, according toSnider's testimony, Griffith had habitually and chronical-ly failed to follow recipes for the period subsequent tothe 10 September warning report that Snider had issuedto her regarding the spoilage of soup and her failure tofollow recipes. Despite this chronic failure to follow rec-ipes, allegedly resulting in numerous customer com-plaints, some of which were attributable to Griffith, noth-ing was done about it nor any warning given to Griffithprior to the sending of the anonymous letter. Moreover,I find that the warning report that Snider wrote up on 4November, used the failure to follow recipes as a mere"tag on" reason for the discharge. What precipitatedWhite's alleged anger was his discovery that the buffetand salad bar had been depleted. Snider added the prob-lem of the failure to follow recipes only as an additionalreason for the discharge at White's direction.I therefore conclude that on the basis of timing ofGriffith's discharge on 5 November (following Griffith'ssending the letter on 23 October and White's clearknowledge thereof), White's admitted animus over the au-thorship of the letter, White's one-sided investigation, hisintentional exclusion of Griffith's version, and the failureto admonish, much less discipline, dishwasher Stefancikfor his failure to replenish the salad bar (disparate treat-ment), all indicate to me that White excluded anythingand anyone that would interfere with his unalterable de-cision to discharge Griffith. I therefore conclude that, onthese facts, the General Counsel has proved a prima faciecase for Griffith's unlawful discharge, especially in theface of Griffith's (and Snider's) uncontradicted testimonythat no cook had ever been previously discharged be-cause food ran out and that the running out of food hadbeen a common occurrence. I therefore conclude thatthe discharge of Griffith was unlawful, as a prima facie14 A one-sided investigation into employee misconduct supplies signifi-cant evidence that disciplinary action was triggered by an unlawfulmotive. NLRB v. Esco Elevators, 736 F 2d 295 fn. 5 (5th Cir. 1984), andcases cited. Similarly disparate treatment also is evidence of or supports aprima facie case. Ibid.; Tama Meat Packing Corp. V. NLRB, supra. INDEPENDENT STATIONS CO.405matter, in view of the timing, knowledge, animus, one-sided investigation, disparate treatment, and the uniquenessof the discipline, if she was indeed engaged in concertedprotected activity, a matter that will be discussed below.(b) Milton Defibaugh: With regard to Milton Defi-baugh, the same circumstances cause me to conclude thatRespondent (White) knew that Griffith and Defibaughwere the authors of the anonymous letter and that theanonymous letter caused White great anger and anguish.His animus against the authors, included Defibaugh as itdid Griffith. In addition, as Galen Morrison specificallytestified, not only did he tell White, before the discharge,that the phone was not damaged, but on the day off, orday after, Griffith's 5 November discharge, White, ap-parently not satisfied with the gravity of Defibaugh'smisconduct in the phone incident, told Morrison that heshould look for any further "false move" by Defibaughas a basis for discharge, especially because of Defi-baugh's "big mouth." As White told Morrison, he wastired of Defibaugh sticking his nose into problems con-cerning Griffith that were restaurant problems. About aday before White urged Morrison to seek out any furtherfalse move by Defibaugh as a ground to fire him, he toldMorrison that he was going to get a letter from thephone company that the phone was damaged due tomisuse or abuse. Morrison told him the phone had notbeen damaged. It is clear, therefore, and I fmd, thatWhite, about 2 weeks after the 20 October phone inci-dent, and on the day of or after the 5 November Griffithdischarge did not wish to rely solely on the phone inci-dent as a basis to discharge Defibaugh. He urged Morri-son to be vigilant for any other Defibaugh error so thatDefibaugh could be fired. I necessarily conclude thatWhite, on the basis of Morrison's credible and uncontra-dieted testimony, was searching for an additional basison which to discharge Defibaugh. Such White duplicity,in my judgment, renders the phone incident a pretext toget rid of Defibaugh.15The record also reveals that White had regularly seenDefibaugh's fits of temper, including the dangerousthrowing of tire irons, on several occasions without morethan verbally urging Defibaugh to cease this conduct.Moreover, Morrison told White that the phone was notdamaged by Defibaugh, and indeed that was the firstreason Morrison told White why he had not given thewarning report to Defibaugh.I therefore conclude that the circumstances show thatas a matter of prima facie case, Respondent (Cook) andWhite, in particular, were upset and angered by the re-ceipt of the anonymous letter (G.C. Exh. 3); that White,as early as 24 October, and certainly no later than 27 Oc-tober, knew who the authors were; and that shortlythereafter, White executed their discharges because ofthe form and content of the anonymous letter (and theconcerted activities related therein). The surrounding cir-15 Morrison and White discussed the telephone incident within a dayor two of 22 October (Morrison wrote up the incident on 22 October),but White did not seek to interview witnesses to the phone throwing inci-dent (i.e., to gather evidence) until after he received notice limn Cook ofthe existence of the anonymous letter. White did not seek to interviewgarage mechanics Poor, Waybright; or Pearson, about the incident untilaround 27 October.cunistances, including the timing, knowledge, animus, andpretextual reasons, indicate that if Defibaugh and Griffithwere, indeed, engaged in concerted protected activities,Respondent discharged them, prima facie, in violation ofSection 8(a)(1).We therefore reach the basic and perhaps more diffi-cult question of whether Griffith and Defibaugh weredischarged for engaging in "protected concerted activi-ty," i.e., in the writing of the letter.The parties are necessarily in agreement that theBoard rule with regard to the existence of "concerted"activity is found in Meyers Industries, 268 NLRB 493(1984), reversed and remanded Frill v. NLRB, 755 F.2d941 (D.C. Cir. 1985), in which the Board stated:In general, to find an employee's activity to be"concerted" we shall require that it be engaged inwith or on the authority of other employees, andnot solely by an on behalf of the employee himself.Once the activity is found to be concerted, a Sec-tion 8(a)(1) violation will be found if in addition,the employer knew of the concerted nature of theemployee's activity, the concerted activity was pro-tected by the Act, and the adverse employmentaction at issue (e.g., discharge) was motivated bythe employee's protected concerted activity.As Respondent notes (Br. 5), although the Circuit Courtof Appeals of the District of Columbia reversed and re-manded Meyers Industries, the Board's definition and in-terpretation of concerted activity governs the instantproceeding. Iowa Beef Packers, 144 NLRB 615 (1963).Respondent argues that Defibaugh was concerned princi-pally with Respondent's actions concerning his girlfriend(and later wife) Jeanne Griffith. In all the discussionswith White, and particularly in the sending of the anony-mous letter (G.C. Exh. 3), Respondent urges that Defi-baugh and Griffith were not engaged in concerted activi-ty. Rather, that Defibaugh was acting out of a purelypersonal concern with regard to Respondent's treatmentof Griffith and that any conversations between Whiteand Defibaugh concerning favoritism and adverse dis-crimination accorded to some employees by Snider andSnider's own alleged misconduct were merely incidentaland peripheral to Defibaugh's exclusive concern with thetreatment 'Respondent accorded to Griffith. Such a per-sonal concern, according to Respondent's argumentsdoes not amount to concrete activity under the Act. Insupport of this position, Respondent correctly cites Blow-Knox Foundry v. NLRB, 646 F.2d 113 (4th Cir. 1981). Inthat case, the court of appeals, reversing the Board,found that an employee, who complained to, and threat-ened to kill, a foreman concerning the foreman's allegedsexual harassment of the employee's cousin, was engagedin a purely personal concern and not in concerted activi-ty. The court noted that the employee was not attempt-ing to enforce a collective-bargaining agreement, seekingto induce group action, nor acting on behalf of a group.See NLRB v. Esco Elevators, 736 F.2d 295 (5th Cir.1984).The short answer to Respondent's position, insofar asit seeks support in the citation of the court's decision in 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBlaw-Knox, is that the Board took a contrary position.With all due respect to the court of appeals, I am, ofcourse, as Respondent's argument concerning Meyers In-dustries comprehends, governed and bound by theBoard's view rather than the court's view. Iowa BeefPackers Co., supra. Needless to add, the General Counselrelies on the Board's decision in Blaw-Knox Foundrysupra, and does not cite the court's reversal. The Board,as one might expect from the General Counsel's position,found that the employee who complained of sexual har-assment of his cousin was engaged in concerted activitywith the cousin and with other employees.The General Counsel, however, in the instant case,does not merely rely on Defibaugh and Griffith beingengaged in "actual" concerted activities to support hisallegation that Respondent unlawfully discharged them.Rather, the General Counsel takes two positions: (a) it isimmaterial whether Griffith and Defibaugh were en-gaged in concerted protected activities because the dis-positive question is Respondent's motive for their dis-charges, which hinges on Respondent's perception ofwhether they were engaged in concerted protected ac-tivities. In the alternative, the General Counsel argues (b)that, in fact, they were engaged in protected concertedactivities.The legal support for the General Counsel's position isMonarch Water Systems, 271 NLRB 558 (1984), in whichthe Board held (Chairman Dotson dissenting) that:Threats made and actions taken by an employeragainst an employee based on the employer's beliefthat the employee engaged in or intended to engagein protected concerted activity are unlawful eventhough the employee did not in fact engage in orintend to engage in such activity.The Board has subsequently cited Monarch Water Sys-tems favorably, for the same proposition, in Daniel Con-struction Co., 277 NLRB 795 (1985),16 with ChairmanDotson dissenting, but on a question other than whetheran employer's perception of concerted activity makes ir-relevant the actual engagement in concerted activity.For factual support of the Monarch Water Systemstheory, the General Counsel relies on White's repeatedadmissions that, as far as White was concerned, Defi-baugh repeatedly complained about favoritism concern-ing Jeanne Griffith and on behalf of employees other thanGriffith (Tr. 61):Q. Did Milton Defibaugh tell you that he wascomplaining on behalf of other employees, besidesJeanne? (Emphasis added.)A. Yes.In particular, in a period of approximately 14 weeksending in November, as White admitted, Defibaugh re-peatedly complained about Supervisor Snider's favorit-ism toward Brenda Miller and her discrimination againstemployees Bigler and Bets McDaide. If, as White admit-ted, Defibaugh was complaining on behalf of other em-16 Cf. Rosen Sanitary Wiping Cloth Co., 154 NLRB 1185, 1187 (1965),and cases cited.ployees as well as Griffith and was doing so repeatedlyon the basis of Respondent's supervisor's favoritismagainst those employees, I conclude that White perceivedDefibaugh as being engaged in a protest against Re-spondent's supervisors' favoritism and was thus "engagedin with. . . other employees, and not solely by and onbehalf of the employee himself," within the meaning of"concerted" in Meyers Industries, supra at 497. Further, Iwould conclude that White's perception of Defibaugh'scontinual complaining "on behalf of others" against fa-voritism showed that he was "acting on behalf of agroup" within the meaning of even the court of appealsrule in Blaw-Knox Foundry, supra at 116, cited by Re-spondent. In short, I conclude that within either of thoserules, White perceived Defibaugh as not acting purely asa matter of his personal concern for himself, compare:NLRB v. Esco Elevators, supra, or for himself and Grif-fith, or for Griffith alone, but rather for Griffith and agroup of other employees, all protesting Linda Snider'sown failure to follow Respondent's rules, her favoritismtoward Brenda Miller and against Griffith, Bigler, andMcDaide. I conclude, therefore, that the General Coun-sel's legal and factual positions support the conclusionthat Respondent (White) perceived Defibaugh and Grif-fith, in writing the anonymous letter, as being in "con-certed activity" within the meaning of Monarch WaterSystems, supra. Having already found, above, that Re-spondent knew of this activity and that it was motivated,as a prima facie matter by that activity in dischargingboth of them, within a few days of each other, I con-clude that Respondent, under Monarch Water Systems,supra, discharged Griffith and Defibaugh because theyengaged in this "concerted activity" thereby violatingSection 8(a)(1) of the Act." That such concerted activi-ty, employees protesting against a supervisor's actionsagainst them, is "protected" cannot be denied. HitchinerMfg. Co., 238 NLRB 1253, 1257 (1978), and cases cited;Chrysler Credit Corp., 241 NLRB 1079 (1979); NolandCo., 269 NLRB 1082, 1088 (1984); Calvin D. JohnsonNursing Home, 261 NLRB 289 fn. 2 (1982).I have also taken into account the fact that the anony-mous letter was merely the last straw to Defibaugh'schronic complaints of alleged Respondent favoritism,which, embarrassing to Cook and thus threatening toWhite, precipitated White to take action. Having con-cluded, above, that 'Wbite knew or believed that Defi-baugh and Griffith were the authors of the letter, it is ir-relevant that Defibaugh, in making common cause withthe other employees, was not directly affected by theirconditions of employment with the Employer. See Su-11 My only hesitation in reaching this conclusion with regard to theGeneral Counsel's Monarch Water Systems argument is that White's ad-missions of his perception were responses (Ti. 61-63) while the GeneralCounsel was examining White as an adverse witness. Under other cir-cumstances, this might be viewed as mere clever cross-examination, lead-ing to admissions against interest that are otherwise not fully supported inthe record_ Here, such a consideration should not be , seriously held.White, as I observed him, was no innocent misled by leading questions. Iconclude that the record as a whole supports White's admissions and sup-ports the conclusions that White viewed Defibaug,h as protesting notmerely on behalf of Jeanne Gnffith, but on behalf of other employees,i.e., concerted activity INDEPENDENT STATIONS CO.407prerne Optical Co., 235 NLRB 1432 (1984); DatapointCorp., 246 NLRB 234 (1979); Kawasaki Motors Corp., 268NLRB 936 (1984); S & R Sundries, 272 NLRB 1352(1984); and Spartan Business Equipment, 274 NLRB 1487(1985).I further conclude that, whatever Respondent's per-ception of their activities, Defibaugh's protest against fa-voritism in the letter was a protected concerted activity,especially because the employees, without a bargainingrepresentative, must "speak for themselves as best they[can]." NLRB v. Washington Aluminum Co., 370 U.S. 9,14 (1962), as cited in NLRB v. L'Ermitage Hotel, 268NLRB 744 (1984), enfd. mem. 796 F.2d 479 (9th Cir.1986); Shelly & Anderson Furniture Mfg. Co. v. NLRB,497 F.2d 1200,1202-1203 (9th Cir. 1974). An employee'ssupport of another employee's complaint concerning aterm and condition of employment (supervisor favoritismin discipline) is "concerted" activity. Churchill's Restau-rant, 276 NLRB 775 (1985).Respondent's DefenseA. The Discharge of Jeanne GriffithRespondent's defense with regard to Jeanne Griffith(aside from denying the existence of various elements ofthe prima facie case•knowledge, timing, animus) is thatJeanne Griffith was discharged because of the events of3 November and her chronic failure to follow recipes.With regard to the various elements comprising (G.C.Exh. 4) the reasons why Snider recommended the Grif-fith discharge because of alleged misconduct on 3 No-vember, Stough testified in support, and Griffith testifiedin defense concerning each of the items. Thus, for in-stance, the failure of Griffith to have enough vegetablesready for the buffet table, Griffith testified that she fol-lowed the usual Sunday procedure in having a half-potof broccoli ready to go. With regard to the chickengravy, of which there was not enough, Griffith crediblytestified that it was not a question of making gravy fromscratch, but rather simply mixing a dry powder in water,a matter of little time. In addition, she testified that Su-pervisor Snider previously directed that only 2 gallons ofchicken gravy be available at any one time; and Grif-fith's testimony, unrefuted on the record, is that therewere 2 gallons of chicken gravy in the walk-in refrigera-tor when she left. With regard to insufficient slicedturkey, Griffith testified that she already had sliced one,had another one ready to be sliced when it cooled down,and that there were over 2 dozen frozen turkey rollsready to be thawed out when she left. She testified with-out contradiction that it takes 10 minutes to slice aturkey. When she left, Griffith told Stough to slice theturkey (aside from the one that was already sliced) whenit cooled down. Stough agreed and made no mention ofany insufficiency. On the other hand, Stough testifiedthat Griffith talked when she should have worked andfailed to prepare enough food and salad.It is unnecessary to minutely dissect whether Stough'scomplaints were justified or whether Griffith had failedto execute her duty as a "prep cook" prior to her noondeparture on Sunday, 3 November. Rather, I wouldassume arguendo, that some of Stough's testimony wascorrect and that Griffith could have well been more at-tentive to her job and not stood around speaking withdishwasher Stefanick for 10 or 15 minutes before she left.The fact remains, however, that, for at least as far backas Griffith's 8 years in the restaurant, no cook had everbeen discharged for running out of food; cooks often ranout of food; there was often insufficient prepared foodfor customers, and no employee or cook was ever firedfor this reason." Respondent failed to contradict thisfact. Moreover, as Stough testified, she was extremelybusy ("busy, busy, busy") in the kitchen all day. There isno dispute that Griffith rightfully left at noon. Thedining room shortages at the buffet and the salad tablewere not discovered until 3 o'clock. I cannot see, inview of the heavy flow of business, that Griffith, underthe worst of circumstances, should have foreseen therush of Sunday business and be held solely responsiblefor the lack of food at the buffet table and the salad barthat occurred (after she left) between the hours of 12 and3 p.m. (when White discovered this) and particularlywhen Stough was so busy that she could not leave thekitchen to visit the salad bar and buffet table to see thatthey had been greatly depleted."But even if Griffith were wholly in the wrong andStough's version, blaming Griffith for the shortages, wasentirely correct, I would nevertheless conclude that eventhough Griffith had been deficient in her duty, Respond-ent nevertheless seized on that fact as a pretext andwould not have discharged Griffith except for the par-ticipation, with Defibaugh, in the writing of the anony-mous letter.2†I have found, above, that the General Counsel proveda prima facie case with regard to the unlawful dischargeof Jeanne Griffith, in violation of Section 8(a)(1) of theAct, because of timing, animus, knowledge, one-sided in-vestigation, and as found here, disparate treatment be-cause no other cook had ever been 'discharged for run-18 This fact, alone, distinguishes this case from those in which theBoard has found no violation in the discharge, for example, of a knownunion advocate, even in the presence of employer union animus when theemployer acts under a historically outstanding rule or practice, the viola-tion of which would justify the discharge. E.g., Klate Hole Co., 161NLRB 1606, 1612 (1966).12 I make this observation not to substitute my judgment for White's,but to inquire mto the reasonableness of White's actions m the presenceof a prima facie case, i.e., to inquire into the existence of a pretext. White,ab initio, immunized himself from any explanation of Griffith's allegedmisconduct. I am, therefore, not faced with determining whether Whitecould accept Stough's version and reject Griffith's. Even at the momentof discharge, he told Griffith that he was not interested in what she said.20 With regard to Griffith's failure follow recipes, I regard that matter,attached to the end of Snidees warning memo (G.C. Exh. 4) as a mereafterthought, although Griffith had been warned about not following rec-ipes on September 10. Griffith testified she followed the recipes. Accord-ing to Linda Snider, Griffith chronically failed to follow recipes thereaf-ter with no ontoward consequence. This is an 8-week period of failure tofollow recipes. Respondent may not seize on this chronic failure, thoughit was a subject of a previous warning, to support the discharge. The realreason for the discharge, accordmg to White, was his anger at finding thebuffet and the salad bar empty. Snider's testimony that White wantedGriffith's failure to follow recipes as the principal reason for the dis-charge, flies in the face of White's anger caused by his Sunday afternoonfindings and shows that White was searching elsewhere for support. Aswith De'fibaugh's throwing the phone, so with Griffith's failure to followrecipes: White looked to Morrison for "false moves"; White added onGriffith's failure to follow recipes. 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfling out of food. Under the Wright Line,21 as approvedby the Supreme Court Transportation Management Corp.v. NLRB, 462 U.S. 393 (1983), in the presence of a primafacie case of unlawful discharge the burden of proofshifts to Respondent to prove, as a matter of defense,that it would have discharged the employee regardless ofthe prima facie case and independent of it. NLRB v. Ho-rizon Air Services, 761 F.2d 22 (1st Cir. 1985); ResistanceTechnology, 280 NLRB 1004 (1986).In the instant case, apart from the facts that Griffithwas admittedly an excellent cook; that White was not in-terested in, and would not even listen to, any explanationfrom Griffith with regard to the events of 3 November,and no cook had ever been fired because of a shortage ofprepared food, I do not credit White with regard to hismotive in discharging Griffith or Defibaugh, and con-clude that neither would have been discharged absentthe anonymous letter. Respondent's defense fails to meetthe Wright Line burden.I have carefully reviewed White's testimony withregard to his credibility.22 I have found more than sever-al examples of White's testimony on basic issues that Iconclude to be untruthful. I am therefore constrained todisregard any of White's testimony concerning his ownmotives. Thus, I have considered his testimony extraordi-nary, wholly incredible, that he had no reasonable suspi-cion who wrote the anonymous letter (Tr. 63); that al-though he thought about it (Tr. 64) and both he and(more important) President Cook were upset and angryabout it (Tr. 379), he nevertheless did not think aboutwhy the letter was unsigned (Tr. 65). Although he spokewith President Cook about the letter as many as 10 times(Tr. 66), all within a 2-week period, and although hethought about who may have written the letter (Tr. 64),he had no suspicion who had in fact written it (Tr. 63);and that among those that he had suspicions about, Defi-baugh and Griffith were not included (Tr. 64) notwith-standing that he asked Supervisor Galen Morrison whowrote the letter (and Morrison accurately told him), not-withstanding that Defibaugh had complained about thesame items that appeared in the anonymous letter about adozen times" in 14 weeks in the summer and fall of1985, notwithstanding that Griffith similarly complainedto White (Tr. 485-487), and notwithstanding that therecord fails to show any other employees who madesimilar, much less repeated, complaints. As the court ob-served in similar circumstances in NLRB v. Horizon AirServices, supra, to credit such testimony of lack of knowl-edge, personal innocence, and disinterest from an angry,concerned supervisor is to put faith in the tooth fairy.In addition, I do not accept his testimony that it was amere mistake in his telling the Labor Board investigatorthat Respondent was liable to pay the repair bill for a21 Wright Line, 251 NLRB 1083 (1980); Resistance Technology, Inc., 280NLRB 1004 (1986).22 I have also scrutinized Griffith's testimony especially m hght of heradmission of a plea of guilty to welfare fraud. While I would not hesitateto discredit her on this fact alone in the absence of contrary compellingcircumstances, I do not do so Each case involving prior criminal activitystands on its own facts. Compare: Bill Fox Chevrolet, 270 NLRB 568(1984), enfd. 765 F.2d 144 (6th Cir. 1985), with Bosh Paint & SandblastCo., 266 NLRB 1033, 1037-1038 (1983)22 Respondent characterizes these complaints as "isolated" (R. Br, 12).new phone. He made the statement to the Board agent inFebruary. He knew by the preceding December, on re-ceipt of phone company papers, that the phone was re-paired free of cost. Furthermore, I regard either or bothWhite and Snider to be less than truthful when Whitetestified (Tr. 65) that he discussed the authorship of theanonymous letter with Snider, but Snider testified (Tr.1155) to the exact opposite: that not only did she not dis-cuss the authorship with any other person, but particu-larly not with White. To entertain as credible the testi-mony of such witnesses would be to abdicate responsiblefactfinding. NLRB v. Horizon Air Services, supra; Shat-tuck Denn Mining Co. v. NLRB, supra. Moreover, Re-spondent tolerated Griffith's failure to follow recipes foralmost 2. months after the 10 September reprimand, inspite of alleged customer complaints, due thereto, with-out action against Griffith until the anonymous letter.Similarly, regarding Griffith's 3 November conduct, nocook had ever been discharged for running out of food.Thus, the defenses of (a) failure to follow recipes and (b)Griffith's 3 November misconduct are not persuasive, ifcredible. Certainly they do not meet the Wright Lineburden of proof.I conclude, viewing Respondent's defenses to the dis-charge of Griffith in their best light, that Respondent didnot prove by a preponderance of the credible evidencethat Respondent was motivated by her misconduct tosuch an extent that it would have dismissed her in anyevent, whether or not she engaged in protected concert-ed activities. NLRB v. Transportation Management Corp.,462 U.S. 393 (1983); NLRB v. Horizon Air Services, supra;Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899(1st Cir. 1981), cert. denied 455 U.S. 989 (1982).I conclude, in short, that Respondent dischargedJeanne Griffith because of the matters inland the natureof the anonymous letter, see particularly Mitchell Manu-als, Inc., 280 NLRB 230 (1986), a recent "letter" case,and seized on Griffith's past history of failure to followrecipes and the incident of 3 November 1985 as pretextson which to show a lawful aspect of the discharge.The Discharge of Milton DefibaughWith regard to the discharge of Defibaugh, timing iscertainly as significant as it was in the case of Griffith, orperhaps more so. In Defibaugh's case, White instructedMorrison to write up the phone incident several daysafter the 20 October incident. He did not recommend toMorrison that this incident was serious enough for someindependent discipline, much less serious enough to con-duct an investigation or for suspension or discharge. Hedid not seek an evaluation of the "damage" from thephone company, and did not himself seek informationfrom witnesses to the incident. Rather, he let it slide. Itwas not until about a week later that he interviewedgarage mechanics Waybright, Pearson, and Foor con-cerning the incident. But by that time, of course, he hadreceived notice of, and in fact received, the anonymousletter from Cook. Then he interviewed Foor, Waybright,and Pearson, getting their full versions of how the phonewas thrown, told Morrison that he was obtaining a letterfrom the phone company documenting abuse of the INDEPENDENT STATIONS CO.409phone and, thereafter, apparently not satisfied with thephone incident as a basis to discharge Defibaugh, toldMorrison to look for some other reason ("false moves")to fire Defibaugh because of his sticking his nose in otherpersons' business and because of his bad attitude. All ofthis a few days after he received the letter from Cookand the latter search for a pretext on the same day thathe decided to discharge Griffith.Respondent's basic position is that while the extent ofactual damage to the phone is a matter of dispute (Br.26), White had reasonable grounds to believe that Defi-baugh damaged the phone based on his own inspectionand conversations with the phone company employee(Smith). The evidence shows that the phone was notdamaged; that his own supervisor, Morrison, told himthat he would not deliver the reprimand because therehad been no damage to the phone, and that the phonefunctioned and was in the same condition as it wasbefore Defibaugh threw the phone. Moreover, Smith, thephone company employee with whom White spoke, andon whom Respondent relies to show White's reasonablebelief of phone damage, testified that the phone had been"mistreated" only because it was dirty and greasy. Whitewanted a letter from him that the phone had been "mis-treated" (Tr. 1277), a word Smith used and about whichWhite made no inquiry (Tr. 1278). Respondent appearsto rest much of its case on Smith's use of the word "mis-treated." Especially because White failed to inquire intowhat the mistreatment consisted of, I am unable to con-clude that Smith's use of the word (R. Exh. 4) automati-cally absolves White.Respondent next argues that, in any event, the throw-ing of the phone was symptomatic of Defibaugh's atti-tude problem which he had been warned about on 30September 1985 by White and Morrison. (R. Exh. 5.)This is essentially a weaker ground to support the dis-charge because Defibaugh was known to be a profaneand difficult person with a bad temper; White had seenhim throw tire irons and never done anything about iteven in terms of a verbal warning; and in various discus-sions of concerted activities, Defibaugh and White hadengaged in heated conversations resulting in large partfrom Defibaugh's hot temper without White taking anyaction against him. Defibaugh's bad temper was chronic.However, as above noted, I regard timing and White'slater search for a pretext as the most significant elementswith regard to how seriously White considered anydamage to the phone. He knew of the incident fromMorrison and told Morrison to write the incident up. Hedid nothing further about it until after he and Cook dis-cussed, and he received, the anonymous hitter. Twoweeks went by. On the day, or day after, White dis-charged Griffith, White went to Morrison explicitly re-vealing White's current state of mind: to get Morrison tofind some reason to discharge Defibaugh for sticking hisnose into other people's business. Such a statement, to-gether with White's demonstration of incredibility as awitness, lead me to conclude that White did not take De-ftbaugh's throwing of the phone serious enough to createthe basis for discharge until he had received the anony-mous letter from angry Cook and thereby himselfbecame very unhappy and upset by it. Even then, hesought out Morrison to discover a different, further basisfor a discharge.Although it is true that Respondent proved that akitchen employee, Oscar Shaffer, was discharged in June1985 for negligently damaging an electric cord on thesalad bar cart; and proved that a maintenance man, JohnMobley, was discharged on 26 January 1985 for damag-ing a pickup truck, I do not regard these discharges forcause as dispositive on the issue of White's motive here.Although Defibaugh was not subjected to disparatetreatment (unlike the case of Griffith, where no cook hadever been discharged or punished because she ran out offood) those discharges are not dispositive of the Defi-baugh case. In the discharges of Shaffer and Mobley,there is no proof of any time lapse between Shaffer'sdamaging the electric cord and his discharge, and truck-driver Mobley's damaging a company truck and his dis-charge. Thus, in attempting to show a consistent patternof terminating employees for damaging Respondent'sproperty, Respondent adduced evidence of these twodischarges to show that Respondent acted consistentlyand lawfully in the Defibaugh case. The evidence beliesRespondent's theory. For the testimony and documentsin evidence (R. Exh. 36) show that Shaffer damaged thecord on the evening of 28 June and was fired the nextday (Tr. 1418). Similarly, in the case of maintenance em-ployee, John Mobley, the record shows that he damagedthe pickup truck on 24 January and was discharged on26 January 1985 (compare: R. Exh 37, pp. 1-2). In short,two instances of negligent injury to Respondent's proper-ty resulted in the termination of the offending employeeseither on the same day or the second day thereafter. Inthe case of Deflbaugh, who inflicted or attempted to in-flict intentional injury to Respondent's property, whohad a history of throwing tire irons, who had been previ-ously warned of a bad attitude, whose chief supervisor atthe truckstop, White, knew of the phone incident on 22October and caused Supervisor Morrison to write up theincident on that day, White did nothing about the matterfor at least 5 days. He then interviewed the witnesses tothe event and did nothing for a full week thereafter untilhe said he would get a letter from the phone companyshowing mistreatment and told Morrison to look for afurther pretext on which to discharge White. At the timehe told Morrison to look for a pretext, he told him thathe was sick and tired of Defibaugh's "bad attitude andbig mouth" (Tr. 396).24 Having found no further pretexton which to discharge Defibaugh, he discharged him onreceipt of the phone company letter on 9 November.These circumstances lead me to conclude that the throw-ing of the phone and Defibaugh's "bad attitude" werepretexts seized on by Respondent to discharge Defi-baugh. In so concluding, I conclude that Respondent didnot sustain its Wright Line burden of proof to prove itwould have discharged Defibaugh because he threw thetelephone and because of his "bad attitude" in the face ofthe General Counsel's proof of the prima facie case (that24 If, as it appears, Defibaugh's "bad attitude" was the equivalent ofDefibaugh's "butting his nose into other people's business," this is tanta-mount to an admission that at least part of White's motive was Defi-baugh's engaging in protected concerted activities. 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent discharged Defibaugh because he engaged inprotected concerted activities).25To the extent that the Respondent defends on theground that the allegations in the anonymous letter werefalse, the Board has recently again held that the falsity ofa communication does not deprive it of its protectedcharacter (within the meaning of the Act) as long as thefalse statements are not deliberately or maliciously false.Mitchell Manuals, Inc., supra." There is no evidence ofmalice. Some of the allegations, according to White andSnider, were "corrected" and thus not clearly false.27Finally, on an overall basis, it should be noted that Re-spondent was here concerned with two employees whowere anything but marginal employees. Thus, Respond-ent had gone out of its way to rehire Griffith, providing25 Respondent attacks the credibility of Griffith and Defibaugh on var-ious grounds including the fact that they had been living together since1982 and were recently married; that the only employees who testifiedconcerning Griffith's proper performance of her job were Stough andHornbarger, Respondent's present or former employees, who testifiedagainst Griffith for failure to follow recipes; that the only employees whotestified for Defibaugh and Griffith were former employees; and thatGriffith had previously pleaded guilty to a complaint of welfare fraud.These assertions have some merit. I have based my findings and conclu-sions not on the testimony of Griffith and Defibaugh, but principally onadmissions by White, the testimony of Galen Morrison, and the incredi-bility of Respondent's explanations as demonstrated by Respondent's ad-mission, documentary evidence, and the testimony of other witnesses. Tothe extent that Respondent relies on the referee's decision in an Unem-pkiyment CompCnsation Board of Review hearing in the Commonwealthof Pennsylvania, which shows that Milton Defibaugh had been dis-charged for cause (R Exhs. 14-15), I have taken into account these pro-ceedings. I do not give those decisions substantial, much less binding,weight because a decision by the Unemployment Compensation Boardthat Defibaugh was discharged for cause was determined under a statutedifferent than the National Labor Relations Act; and because there wasno suggestion of evidence to support the existence of a prima facie casein violation of Section 8(a)(1) of the Act. See Serendippity-Un-Ltd., 263NLRB 768 (1982), and cases cited at 774 therein.26 Mitchell Manuals, Inc., supra, is instructive. In that case, employeeswere discharged for sending a letter to the chairman of the board criticalof the employer's operations. Although m that letter, the employees' con-certed activity related to employee concerns about education, wages, andtraining (and in the instant case concerned supervisor favoritism to em-ployees), both cases stand for the proposition that where the thrust ofemployee criticism relates to working conditions of the employees and"specifically addresses typical employee concerns such as wages, educa-tion and training," such a letter manifests "concerted activity" within themeaning of the Act. Mitchell Manuals is further instructive in its rejectionof N.Y. China Town Senior Citizens, 239 NLRB 614 (1978), as pertinent tothe facts therein. In that case, the Board held that the "thrust and pur-pose" of employee protest and criticism was to effect a change in em-ployer top management for reasons not primarily related to their ownworking conditions. What is clearly manifested in the instant case, how-ever, is that the authors of the letter Were complaining of Respondent'sfavoritism by supervisors against some employees and in favor of othersThe authors of the anonymous letter were not seeking to have Respond-ent discharge Linda Snider and thus effect a change in the managementof the employer, they were seeking to have management change a condi-tion of the employees' employment, favoritism by a supervisor againstsome employees and in favor of others, i.e., a change in their own work-ing conditions.27 To the extent Respondent defends on the ground that Defibaughwas in a different unit than Griffith, would not benefit from changes heurged and thus was not complaining of his own working conditions (Br.11), that argument is irrelevant. Defibaugh was making common causewith employees in their complaints. That is sufficient to make his action"concerted." The protection afforded by this common action could beexpected to be ultimately "reciprocal," ultimately protecting Defibaugh.See Electrical Workers IBEW Local 1395 (Indianapolis Power) v. NLRB,797 F.2d 1027 (D.C. Cir. 1986) (sympathy strikers); Giant Food Markets,241 NLRB 727 (1979) (area standards picketing).here with a new title and a pay raise in order to enticeher to return to work; and Respondent had given MiltonDefibaugh a pay raise and had tolerated, ever since hewas employed, his abusive mouth and bad temper, in-cluding health-endangering throwing of tire irons. Underthese circumstances, the interposition of the prima faciecase leads me to conclude that Respondent was willingto get rid of two experienced employees because of theirengaging in concerted protected activities rather than be-cause of their chronic failure to follow recipes, the fail-ure to supply enough food, or the throwing of a tele-phone, which was not injured thereby.Case 6-CA-18786: The Employment and Dischargeof Ricky A. SoudersA. The Employment of Ricky A SoudersOn 7 October 1985, Supervisor White hired RickySouders as a mechanic to work in the garage at Re-spondent's Breezewood facility. Like the other mechan-ics, his minor function was tire repair and replacement,although he did the other minor mechanical repairs (oilchanges, lubrications, brake adjustments, replacing waterpumps, etc.) that the other garage mechanics performed.He was hired at the mechanics' starting salary ($4 perhour) and thereafter received no warning or disciplinebecause of his work or conduct.To the extent that White testified that Souders was notactually a "mechanic," but was merely a "tire repairman," this contradicts White's own estimation ofSouders' proper classification that appears on Respond-ent's personnel documents in White's own handwriting.In any event, on 8 November 1985, Souders was laidoff. Whereas White testified that he terminated Soudersbecause of poor performance (Tr. 139), the records com-piled by White himself demonstrate that White laid himoff because of economic reasons dictated from Harris-burg and that the layoff was occasioned by an economicreduction in force (Tr. 139-144).When, on 8 November, Souders was called into theoffice, he found White and Morrison waiting for him.Morrison told Souders that the Respondent had receivednotification from the head office that there was to be acutback in the work force and that Souders was to belaid off. Morrison testified that he chose Souders becausehe was the least experienced of the mechanics. Thechoice was solely Morrison's. White left the office. Pur-suant to Souder's questions, Morrison said that if "thingspicked back up" he could come back to work. At thispoint, White returned and asked Morrison if he had toldSouders that in fact Souders had been "terminated."Morrison said yes. White asked Souders if he knew whatthe word "terminated" meant and Souders said that hedid; that it meant "fired" (Tr. 234). Thus, Morrison toldhim that he would be rehired if things picked up andWhite told him that he had been fired (Tr. 235). Whitethen told Souders that although there had been a fewcomplaints from some of the other employees in thegarage concerning Souders' attitude and work, he wasbeing terminated basically because there was not enoughwork. Thus, on 8 November (Friday) with White making INDEPENDENT STATIONS, CO.411adverse comments concerning estimates of co-employ-ees,28 White terminated Souder's employment due to aneconomic reduction in force.On the following Monday, 11 November, Souderswent to White's office for a further explanation of whyhe had been laid off when a less senior employee (TerryBallman) was kept in employment. White testified thathe felt sorry for Souders and told him that althoughthings were "slow all over," he did have a job forSouders as a maintenance man. Souders answered that hewas already checking on another job and asked White'spermission to let him know whether he would accept themaintenance job the next day. White agreed.When Souders returned to White's office the followingday, and told White that he accepted the job, White toldhim that he already hired someone else and that White"jumps on openings like that immediately." White never-theless called in Supervisor Linda Snider and told hernot to transfer (from the kitchen area to the maintenancearea) the person to whom he had previously given thejob because he had already promised the job to Souders.Snider agreed and left (Tr. 242). The maintenance jobwhich Souders accepted paid $3.50 per hour.Souders testified that at this point, White told him thatthey should go to some quiet place to discuss the termsof his new job (Tr. 243) and White and he then descend-ed to the basement laundromat room. On the way, to thebasement, according to Souders, he told White that withregard to regaining his job with Respondent, Souderscould have gotten "help from other areas" (Tr. 244) towhich, according to Souders, White responded: "I don'twant the Labor Board around here, I don't want the son-of-a-bitches here at all" (Tr. 244). In fact, at that time,Souders had not contacted the Labor Board and therecord is barren of any conversations, at that time, in-volving Souders, White, or anyone else with regard tocharges filed with, or the participation of, the NationalLabor Relations Board in any of the matters surroundingSouders. Souders also testified (Tr. 246) that in that con-versation, White told Souders that he could get a raiseafter his probationary 3 months on the job (I credit this)and that White also told him that if there was an openingin the garage and if economic conditions permitted (ifthings "pick back up"), White would put him back towork in the garage (I credit this element of Souders' tes-timony). White denies the entire conversation; deniesasking Souders to accompany him into a laundromat atthat time; and denies any statements regarding the LaborBoard or that Souders told him that there were "otherareas" of help that Souders could have sought.I do not credit most of Souders' testimony with regardto this conversation. In the first place, it is thoroughlyinconsistent with the circumstances of the conversationfor White (a) to have sought privacy in the laundromatto discuss the job or to (b) have made this gratuitousremark concerning the Labor Board when the Board hadnot been involved at this time in the case. There seems28 Morrison, Souders' supervisor, described co-employees' commentsas typical of older employees against a new employee. Morrison foundSouders a wilhng worker, eager to learn everything and nothing waswrong with his worklittle predicate for Souders to suddenly introduce ananomalous threat of "other areas" when, by a stroke ofgood fortune, he had just been awarded a job by displac-ing another employee. Moreover, even if Souders haiiused the expression "other areas" in any such laundulmatconversation, there is no suggestion in the record whyWhite would have drawn the inference that Souders wasreferring to the National Labor Relations Board as thesource of "other areas" for help. Furthermore, whenSouders thereafter did invoke the aid of the LaborBoard, and gave a version of this most incriminatingconversation to the investigating Board agent, the Boardagent recorded White's offer of the maintenance job asfollowing, not preceding, Souders' threat to "go for helpelsewhere" (R. Exh. 10). In view of these circumstances,I find that Souders invented this early, incriminatingstatement by White to bolster his case as hereafter dis-cussed.29The General Counsel asserts that this alleged statementby White ("I don't want the Labor Board around") con-stitutes an instruction that Souder refrain from his rightto file charges with the NLRB, is analogous to an in-struction to refrain from engaging in union or concertedactivities and thus constitutes a clear violation of Section8(a)(1) of the Act (G.C. Br. 8). The complaint allegesthat this alleged White conduct constitutes a threat of un-specified reprisals. Not only is the testimony inconsistentwith the allegations of the complaint, but I would haveserious doubts that even if White's statements was madethat it would constitute an illegal "instruction" in viola-tion of Section 8(a)(1) of the Act. The testimony simplydoes not live up to the coercive allegation of the com-plaint. However, I need not pass on the substance of theallegation because there is no credible supporting evi-dence to show an "instruction," much less a threat inviolation of Section 8(a)(1). I therefore recommend thatparagraph 7 of the Souders' complaint be dismissed onthe ground that it was unproven.The evidence is undisputed that Souders worked as amaintenance employee from 12 November until the nightof 29-30 November.1 As the General Counsel notes, thereis no suggestion that his employment met with any Re-spondent dissatisfaction concerning attitude or perform-ance and certainly it shows no Respondent discipline forSouders' work or attitude.On the night of 29-30 November, Souders, working asa maintenance man, fell off a countertop while cleaningwindows, injuring his ankle. White told Souders on thefollowing morning that he had not been placed on theduty roster for Maintenance, posted the previous29 I credit White's testimony: that sometime in mid-December 1985,Souders, still unemployed, appeared at Respondent's premises and toldWhite that Respondent had failed to fully support his workman's COM-pensation claim and that Souders was desperate for a job. When Sonderspulled out a knife and started gouging his arm with the knife (to showinsensitivity to pain from a prior injury) White led Souder to the laundro-mat and closed the door. Souders denied this version, but I credit White.The General Counsel argues that White's version was untruthful becausehe would not invite a knife-waving "lunatic" to an unoccupied area (i.e.,the laundromat) and close the door. I do not regard Souders conduct asthat of an uncontrolled lunatic; I regard his conduct then, and on otheroccasions, as that of an unemployed ex-employee desperately seeking em-ployment because of pressing economic and family problems. 412DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDevening, because he was going to be laid off effective 2December 1985. His layoff stemmed from economic con-siderations. White testified that he selected RickySouders for the layoff, but that there was no particularreason why it was Souders that he chose (Tr. 1258-l259).•White admitted that he told Souders that it was a tem-porary layoff, but White testified that what he toldSouders was untrue and that actually Souders was per-manently laid off. Thus, when White thereafter toldSouders that he would consider him for a job if therewere any openings after Souders' foot healed, White tes-tified that he was telling an untruth (Tr. 1286). The Gen-eral Counsel asserts therefore that White was lying toSouders (G.C. Br. 8). I agree.In support of White's testimony that he was telling alie when he told Souders that the layoff was temporary,and that White actually had permanently terminatedSouders' employment, the record clearly shows thatwhile White memorialized the termination on 2 Decem-ber as a "layoff," he also characterized it as a "dismis-sal." White further noted in the memorandum that, basedon Souders' performance in the garage and his occupa-tional injury, he would not rehire Souders (G.C. Ex& 7).Souders' doctor told him, originally, that he couldreturn to work on 15 December, but thereafter told himto remain out of work until 15 January. Souders so in-formed White.In the period following Souders' 30 November injuryand White's subsequent untruthful assurance that thelayoff was only temporary, Souders was met with Re-spondent's apparent failure to expedite the processing ofhis unemployment compensation claim. Suspecting thathe needed help with this compensation claim (and per-haps to regain a job with Respondent), Souders tele-phoned the Labor Board. The Board agent prepared andmailed to him for signature an unfair labor practicecharge on 3 December (G.C. Exh. 9). While it is truethat the face of the charge contains an assertion of theviolation of Section 8(a)(4) of the Act, due to an allegedunlawful layoff of 1 December 1985 because Souder filedcharges or gave testimony to the Board, there is no sug-gestion on the face of the charge or anywhere else (otherthan Souder's testimony) to show that Souders had toldthe Board agent of the alleged White "sons-of-bitches"remark in the alleged November, laundromat conversa-tion. I conclude that the 8(a)(4) allegation in the priorcharge is not substantial circumstantial evidence to cor-roborate Souder's testimony. Evidence in substantial sup-port of such a statement would have been the corrobora-tive appearance of the Board agent to whom it was al-legedly made. Although a Board agent (Johnson) testi-fied prominently in the instant hearing in support of the8(a)(4) allegation regarding failure to reemploy Souders,the other Board agent to whom the remark was alleged-ly made, a remark that would have completely changed3• While there is no dispute that econothic considerations were thebasis for the layoff? to the extent Respondent stiggests that It was becauseSouders was the least experienced of the maintenance employees (R. Br.31) and cites White's testimony (Tr. 1240) to support this propoiition,such a citation is' misleading. The context of the cited testimony referredto Souders' employment as a mechanic rather than as a maintenance man.the nature of this case in terms of my conclusions, failedto appear. Significantly, a subsequent 8(a)(4) unfair laborpractice charge, the charge that forms the basis of thiscase (G.C. Exh 1(a)) contains an assertion of an unlaw-ful threat to Souders.In any event, the Board agent mailed the prior chargeto Souders on 3 December. Around 16 December,Souders visited White (Tr. 272-273) and advised himthat, because of his physical condition, he could notreturn to work until 15 January. He asked how Respond-ent was proceeding with the workman's compensationclaim and White told him that he had placed it in the in-surance company's hands. Sometime after 17 December(Tr. 274), Souders again visited White and spoke to himin the parking lot. He again asked White how thingswere coming along with the compensation claim.Souders wanted to know how long it was going to takebecause he was getting "hard up like everybody else."Toward the end of December, Souders visited Whiteagain after Respondent had terminated Galen Morrison(17 December) (Tr. 276). Souders said that White toldhim that he had an opening in the shop for a mechanicand that if he got a medical release, White would puthim to work immediately. When Souders said that hecould not work until 15 January because he feared injur-ying his foot, White said that that was okay (Tr. 277). Ido not credit Souders' testimony.White denies that he ever told Souders that he actuallyhad a job for him and states that the most he toldSouders was that he would consider him for a job ifthings improved. White similarly denies Souders' testi-mony that around the first of the new year, in two phoneconversations, White assured him, in regard to his ques-tions, that "the job was still there" (Tr. 270). On the wit-ness stand, Souders was unable to describe the phoneconversations with White, repeating only that White saidthat the job was still there. His recollection of thesephone conversations concerning an alleged job openingwas surprisingly vague compared to those earlier conver-sations following his layoff as a mechanic, when Whiteoffered him the new job as maintenance man. The record(Tr. 277 et seq.) shows that in describing White's state-ments in these subsequent phone conversations, concern-ing the existence of an unconditional job offer, Soudersrepeatedly used expressions such as "he let on" (Tr. 277),or that he could not recollect what he himself said "offhand" (Tr. 279). All that he could remember was thatWhite said that the job offer was "still there" (Tr, 279). Ido not credit this testimony. Rather, I credit White's tes-timony: that White was imprecise in his discussions withSouders; that he never told the truth to Souders, thetruth being that Souders' would never be rehired; thatWhite's imprecision was untruthful; and that he wasstringing along Souders rather than telling him thatWhite would never consider Souders for reinstatement.What he actually told Souders and Souders' wife, un- INDEPENDENT STATIONS CO.413truthfully, was that he would consider Souders for a jobif economic conditions improved." This was fa1se.3 2Souders filed the unfair labor practice charge (mailedto him from the Region on 3 December) with the Na-tional Labor Relations Board by mail (G.C. Exh. 10). Al-though Souders waited 2 weeks and signed the chargeon 19 December, it took him more than a week to mailit. The charge was not received by the Board until about30 December when it was filed. I regard the 3-weekhiatus between his early December receipt of the chargeand the failure to mail it for filing until sometime in orabout Christmas week as a reflection of Souders' indeci-sion concerning processing of the unemployment com-pensation claim and his doubts of a firm job offer result-ing from repeated failure to receive decisive, positive an-swers from White that White would reinstate him orrehire him Thus, in economic desperation, Souders filedthe charge in Case 6-CA-18747 on 30 December 1985.In one of the late December conversations with White,Souders told him that he had been to the NLRB and thatWhite would hear from it (Tr. 1300).Respondent adduced evidence to show that, in thisperiod, its financial situation required the reduction ofexpenditures. The General Counsel showed that in spiteof that theory, Respondent's overtime hours rose in theperiod following 12 December and that recallingSouders would reduce the amount of overtime and saveon premium pay (G.C. Br. 10-11). On the other hand,Respondent's records (R. Exhs. 18-19), show that itsprofitability, in the period October 1985 through January1986, in the Breezewood facility and in Respondent'soverall operations, had dropped by more than 50 per-cent.The General Counsel argues that Souders doubtedWhite's sincerity concerning the offer of the job and thusdecided to file the charge. The General Counsel cites noevidence as to what these doubts were. As above-noted,I conclude that these "doubts" stemmed from Souders'anxiety resulting from White's failure to make an uncon-ditional offer to Souders to reinstate him. Rather,Souders rightly feared that White was stringing himalong with talk about giving him a job when economiccircumstances permitted. Hence, the long hiatus and thenthe filing of the charge.The General Counsel principally attacks White's credi-bility on the theory that if White had made up his mindnot to reemploy Souders, "it is most unlikely that Whitewould repeatedly tell Souders that there is nothing at themoment, implying that there would be a job at somelater time." Rather than repeatedly equivocating withSouders, the General Counsel urges that "it would havebeen to White's own interest to tell Souders that he wasterminated thus avoiding repeated reruns of the same31 The General Counsel failed to call Souders' wife to deny White'stestimony that, in phone conversations, White repeatedly told Soudersand his wife that Souders would be recalled if economic conditions im-proved Such a failure permits the inference, which I draw, that Souders'wife would not deny White's testimony. Hitchtner Mfg. Co., 243 NLRB927 (1979).32 White truthfully used the same expression with Souders (after rehir-ing him as a maintenance man) on a prior occasion when Souders in-quired of the chances of returning to the garage as a mechanic: if things"pick back up" (Tr. 246).conversations with Souders." I disagree. White was evi-dently desirous of not meeting Souders' pleas of povertyand family need head on. White, on a prior occasion, hadtruthfully told Souders that he would be rehired if eco-nomic circumstances improved. White had seen Soudersstab himself in the arm with a knife, demonstrating, inpart, Souders' desperate need for a job. Thus, White rea-sonably did not unequivocally reject Souders. He had noneed to. Rather, he untruthfully strung Souders along,repeatedly and untruthfully telling him that if economicconditions permitted, Souders would be considered for ajob. I have already noted that the 2 December layoffdocument (G.C. Exh. 7) shows that White would notrehire Souders and that this decision was made at thetime of the layoff.33Souders' unfair labor practice charge, filed 30 Decem-ber, was assigned to NLRB Field Examiner John M.Johnson for investigation. Johnson arranged to meetwith Souders on 2 January 1986. On the morning of 2January, White received a copy of the Souders' 30 De-cember charge.When NLRB Field Examiner Johnson met withSouders on 2 January, Souders said that he was uneasyabout White's promises of a job and would feel better ifthere was some confirmation of the offer. He said hewould withdraw the charge if there were confirmation,when Johnson told Souders that an allegation of a viola-tion of the Act, based on a refusal to rehire because ofSouders' filing the workman's compensation claim, was aweak case.Johnson then went to see White without previouslynotifying him. He introduced himself as an NLRB agentand, before he could get any further, White told him thathe had just received the charge; that he wanted to talkto Johnson; and he invited him into his office Alone inthe office with Johnson, White asked why Souderswould want to file the unfair labor practice charge inas-much as he was giving Souders his job back on 15 Janu-ary. When Johnson asked if he was returning him to thejob as a mechanic (because Johnson was not sure whichjob was being offered), White told him he was offeringhim the job as a mechanic. Pursuant to Johnson's priorconversations with Souders, Johnson told White thatSouders would be withdrawing the charge if he wasbeing actually offered a job as a mechanic (Tr. 178-179).On two occasions, he asked White whether White wasgiving Souders back his job as a mechanic and Whitesaid he was.White testified, and Johnson denied, that Johnson toldWhite that if he would "consider" Souders for his job,he was sure Souders would withdraw the charge. Whitetestified that he told Johnson he could not promise, butthat he could only consider Souders. I credit Johnson andfmd that in response to Johnson's assurance that the33 Economic conditions permitted no hiring. R. Exh. 20 shows that inthe week ending 28 November, Respondent had a total of 76Breezewood employees, which was reduced to 70 for the week ending 12December and further reduced to 67 in the week ending 26 December.Although in the weeks of 10 January through 7 February employmentwas maintained at 68 employees, by 21 February it fell to 65, Thereafter,ending 2 May 1986, the full-time complement rose to 76. 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcharge would be withdrawn and reiterated that Soudershad the job. I further find that White was untruthful ingiving this assurance to Johnson and told this to Johnsonin order to get Johnson and the Labor Board off hisback. I also do not credit White's further testimony thatJohnson later told White by phone that because Whitesaid he would "consider Souders," Souders would with-draw the charge. To the extent that White testified thathe repeatedly told Johnson, in order to make his positionclear, that White was merely going to consider Soudersfor a job and was not promising to recall or reinstatehim, I do not credit White. While it is true that John-son's testimony on ,cross-examination confused dates,days, and sequence of his conversation with White, I donot discredit Johnson's testimony.34For, agreeing with the General Counsel, I see noreason why Johnson has an interest in misstating thefacts. Furthermore, I was satisfied from my observationof Johnson that he knows the difference between Whitehaving assured him of the existence of a job for Soudersand White stating merely that he would considerSouders for a job if economic circumstances permitted it.Moreover, not only is there no reason for Johnson, aBoard agent, to tell an intentional untruth or, as here, tocompletely misinterpret what White said to him, butthere would be no reason for Johnson to assure Whitethat Souders would withdraw merely on being told thatWhite would "consider him" for the job.35 There wouldbe no reason for Souders to withdraw a charge (filed tosecure unequivocal assurance of a job) when he wasbeing told only that White would consider him of eco-nomic conditions improved. In any event, as noted, Ifmd that White did tell Johnson that Souders had a jobon and after 15 January, and I further find that White, inso doing, was misrepresenting his intentions to Johnsonat that time. Souders then withdrew his charge.After Johnson told Souders that White had promisedthe job commencing with Souders' return on 15 January,Souders telephoned White on 9 January to inquire aboutthe status of Souders' workman's compensation claimand to ask about the shift he should report to on 15 Jan-uary. White told Souders that there was no opening forhim. When Souders reminded White that he told John-son that there was a job for him, White said that Soudersshould not "twist things" his own way. White thenended the telephone call.Souders telephoned Johnson (on 9 January) and toldhim of his conversation with White. He asked Johnson toprepare a new charge and mail it to Souders. He did.Thereafter, when Souders again telephoned White andasked him when he should report to work on 15 January,White again told him that he had no job for him. In sub-sequent conversations after 15 January, when Soudershad his doctor's release, White told him that there wasno job for him because of a reduction in force due to Re-spondent's poor financial status.34 Plumbers Local 195 (Stone & Webster), 240 NLRB 504 (1979), enfd.606 F.2d 320 (5th Cir 1979)35 To the extent that counsel for Respondent argued, at the hearing,that Johnson falsely testified because he had overextended himself bypromising Souders White's unconditional commitment, there is insuffi-cient proof to support this theory.The record shows (R. Exhs. R-27-R-34) that com-mencing in February 1986, Respondent hired several em-ployees in maintenance and others in the garage as me-chanics. The hiring of these employees was allegedlybased on their superior qualifications. The qualificationsappear to be, in each case, superior to Souders' qualifica-tions. In any event, without regard to qualifications, Iconclude that Souders was never considered for rehiringafter his termination about 2 December 1985.Discussion and Conclusions1.If the General Counsel sought to prove that Whitehad made the "son-of-bitches" remark to Souders (withregard to an investigation by the NLRB) as early as 12November 1985, it was incumbent on the General Coun-sel to produce the Board agent to corroborate Souders.While I generally discredit the testimony of SupervisorWhite for reasons both in the Souders case and in thecase involving Defibaugh and Griffith, I fmd the circum-stances do not militate in favor of crediting Souders re-garding the alleged White remark. Rather, if Souderswas to be believed as to this sudden, illogical and gratui-tous statement by White, the Board agent to whom itwas allegedly repeated should have been produced forcorroboration. Agent Johnson testified and no reasonwas advanced why the other Board agent failed to testi-fy.2.Similarly, if the General Counsel desires that I findWhite told Souders, after his 2 December accident that,on his returning on 15 January with a medical excuse, hewould have an actual job rather than merely being con-sidered, the General Counsel was under an obligation toproduce Souders' wife as a contradictory witness, at leastin rebuttal. White testified there was no job for Soudersand that economic considerations prevented anything butconsidering Souders for a job if the circumstances permit-ted. Souders' wife, on this record allied with Souders'cause, should have been produced to deny any such con-versation. Failure to do so leads to the inference, whichI draw, that she could not truthfully deny White's testi-mony. Compare: Automobile Workers (Gyrodyne Co.) v.' NLRB, 459 F.2d 1329 (1972), with Hitchiner Mfg. Co.,243 NLRB 927 (1979). White was not a credible witnesswith regard to his motivation concerning the termina-tions of Griffith and Defibaugh. I reach no different con-clusion with regard to the termination of Souders. WhileI conclude, contrary to Souders, that White never madean unconditional job offer, I find that White was untruth-ful to Souders on a regular basis between 2 and 30 De-cember, wherein he told Souders that he would "consid-er" Souders for a job whereas he had made up his mindnot to rehire Souders and untruthfully strung Soudersalong on the point. I further fmd that White was un-truthful in denying that he told Board Agent Johnsonthat Souders had an actual job. I fmd that he did soinform Johnson, but that such a statement was untruth-ful.3.In making these findings, I nevertheless concludethat there wasP no violation of Section 8(a)(4) of the Actas alleged (because Souders filed a charge and gave aBoard affidavit). INDEPENDENT STATIONS CO.415The key to an 8(a)(4) violation would have been afinding that Souders truthfully testified that White madethe "son-of-bitches" statement as Souders alleged. In thisinstance, among others, I have found Souders to be anuntruthful witness. I particularly find that, contrary tohis testimony, White did not tell him unconditionallythat there was an actual job. I have found that Whitewas untruthfully stringing him along in telling him thathe would be considered for a job. I particularly find thatSouders' testimony concerning the "sons-of-bitches"remark was invented to support an assertion of White'sanimus against Souders resorting to the Board. Again, ifWhite made that strangely gratuitous statement, it wasincumbent on the General Counsel to corroborateSouders' testimony by producing the Board agent towhom it was allegedly repeated in November 1985, andon the basis of which the original 8(a)(4) charge wasfiled.4. In evaluating Souders' testimony I was impressed bythe failure of the General Counsel to explain the basis ofSouders' becoming so unsure of White's alleged repeatedoffer of an actual job that Souders contacted and thenfiled a charge with the Labor Board. On the basis of thisrecord, I conclude that White did not make a definitiveoffer of a job, and Souders, in contacting the LaborBoard in early December, holding the charge in abey-ance and then filing the charge in late December,became uneasy with White's equivocal offer. In the faceof the Respondent's apparent procrastination or lack ofcooperation in the processing of Souders' workman'scompensation claim, Souders struck on the device of en-listing "outside help," i.e., the NLRB, to pressure Re-spondent on the claim and on the job offer. In seekinghelp to get more expeditious processing of his compensa-tion claim, Souders further saw the benefit of having aBoard investigation, directly or indirectly, coerce Whiteinto making an unequivocal offer of a job.Johnson told Souders that he had a weak case if he be-lieved that a violation could be established based on Re-spondent's resentment over Souders' compensation claim.Souders' strategy succeeded insofar as White told BoardAgent Johnson that a firm job offer had been made andwas outstanding Johnson then truthfully told Souderswhat White had told him. The fact that White was tell-ing an untruth and did not intend to keep his word toJohnson does not make out a violation of Section 8(a)(4).Rather, it demonstrates only that White lied to Soudersin stringing him along by "considering" a job, and there-after lied to Johnson with regard to the existence of afirm job. But Souders' testimony that White uncondition-ally offered a job is not credible. In short, White'sequivocation was the actual source of Souders' tellingJohnson that he did not trust White's offer of a job.I fmd support in this conclusion by examining whatoccurred after 15 January, i.e., after Souders telephonedWhite and asked him about the existence of the job inlight of what White had told Board Agent Johnson. Onthat occasion, according to Souders, there was no longerany reason for White to talk about the existence of a job.White merely told Souders not to misconstrue and twistthe facts and hung up on him. The fact that Whitebecame brisk to Souders does not mean that the filing ofthe charge and the promise he made to Johnson changedWhite's position, from a predetermined refusal to consid-er to actually considering Souders for a position, seeService Operations Systems, 272 NLRB 1033 (1984), andcases cited in fn. 1, so that White's failure to lawfullyconsider Souders makes out an 8(a)(4) violation. Rather, Iconclude that White had long before determined not toconsider Souders for rehire, continually misstated toSouders his actual refusal to even consider him, and afterthe visit of the Board agent saw no reason to continueany longer telling Souders that he was being consideredfor an actual job. Again, I view the General Counsel'sfailure to produce both Souders' wife (to deny White'stestimony that he consistently told Souders and his wifethat Souders was being considered for a job), and theBoard agent to whom White's "sons-of-bitches" remarkwas allegedly earlier repeated to be substantial evidencethat Souders' testimony of White making an uncondition-al job offer was untruthful. To the same effect is the ap-parent material inconsistency of whether White offeredSouders the maintenance job before or after Soudersthreatened to go to. "other places" for help. I concludethat Souders' testimony was untruthful (a) in the alleged"sons-of-bitches" remark, and (b) regarding Whitehaving unequivocally offered him a job when his foothealed.It is therefore my conclusion that the General Counselhas not produced preponderent evidence to support theallegation that Respondent, through White, or any othersupervisor, unlawfully threatened employees with repris-als for filing charges of giving testimony to the Board;and I further find that the General Counsel similarlyfailed to produce preponderent evidence to prove, underSection 8(a)(4) of the Act, that about 15 January 1986,Respondent refused to recall Souders from layoff be-cause of his having filed a charge or given testimony tothe National Labor Relations Board. Cf. A A ElectricCo., 405 U.S. 117 (1972); Hoover Design Corp. v. NLRB,402 F.2d 987 (6th Cir. 1968).CONCLUSIONS OF LAW1.Independent Stations Co. is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.By maintaining rules governing its employees that(1) forbid employees from discussing wages, hours, orother terms or conditions of employment with eachother; (2) prohibit and punish employees' making falsestatements concerning their terms and conditions of em-ployment, their co-employees, or their supervisors; (3)prohibit solicitation by employees during working hoursor on company property used by guests or customers atany time; and (4) require employees to leave Respond-ent's property within a half hour of clocking out, or re-turning to Respondent's property unless to patronize thetruckstop, Respondent violated Section 8(a)(1) of theAct.3.By discharging Jeanne Griffith on 5 November 1985and Milton Defibaugh on 9 November 1985 because oftheir engaging in concerted activity protected under theAct, Respondent engaged in, and is engaging in, unfair 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlabor practices affecting commerce within the meaningof Section 8(a)(1) and Section 2(6) and (7) of the Act.4. Respondent did not violate the National Labor Re-lations Act in its failure to employ, reemploy, or rehireRicky Souders, nor did it unlawfully threaten, or other-wise interfere with, restrain, or coerce employees be-cause they filed charges or gave statements to the Na-tional Labor Relations Board.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative actions designed to effectuate the policiesof the Act.Respondent having unlawfully discharged Jeanne Grif-fith and Milton Defibaugh, I find it necessary to order itto offer them immediate and full reinstatement to theirformer jobs or, if such jobs no longer exist, to substan-tially equivalent positions, without prejudice to their se-niority ,and other rights and privileges, and to make themwhole ,for loss or earnings they may have suffered byreason of Respondent's unlawful conduct against themby payment to them of sums of money equal to thatwhich they normally would have earned from the datesof their discharges to the dates of a bona fide offer ofreinstatement, less net interim earnings during suchperiod. Backpay shall be computed on a quarterly basisas prescribed in F. W. Woolworth Co., 90 NLRB 289(1950), with interest thereon to be computed in accord-ance with Florida Steel Corp., 231 NLRB 651 (1977).36Moreover, consistent with the Board's decision in Ster-ling Sugars, 261 NLRB 472 (1982), I shall recommendthat Respondent be required to remove from its recordsany references to the unlawful discharges of Griffith andDefibaugh and provide written notices of such action tothem, and inform them that Respondent's unlawful con-duct will not be used as a basis for future disciplinaryaction against them.On the basis of the above fmdings of fact and conclu-sions of law, and on the entire record, and pursuant toSection 10(c) of the National Labor Relations Act, Iissue the following recommended37ORDERThe Respondent, Independent Stations Co., Harrisburgand Breezewood, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall1. Cease and desist from(a)Discharging or otherwise disciplining employeesfor engaging in concerted activity protected under theAct.(b)Maintaining rules governing the conduct of em-ployees that rules (1) prohibit employees from discussingtheir salaries, tips, or other terms and conditions of em-6 See generally Isis Plumbing Co., 138 NLRB 716 (1962)67 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the fuldings, conclusions, and recommendedOrder shall, as provided m Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.ployment with co-employees; (2) prohibit employeesfrom making false statement concerning any employees,manager, or supervisor; (3) prohibit employees from en-gaging in solicitation for any purpose during workinghours or on Respondent's property used by guests orcustomers at any time; (4) prohibit employees from re-turning to Respondent's property after their scheduledshift or on scheduled days off if they do not patronizeRespondent's product and by requiring employees toleave Respondent's property within a half hour of clock-ing out after their shifts.(c)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer to Jeanne Griffith and Milton Defibaugh im-mediate and full reinstatement to their former jobs or, ifsuch jobs no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges, and make them whole for any loss ofearnings in the manner set forth in the remedy section ofthis decision.(b)Remove from the records of Jeanne Griffith andMilton Defibaugh any reference to their discharges, andnotify them in writing that this has been done, and thatthe evidence of their unlawful discharges will not beused as a basis for any future disciplinary actions againstthem.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its Breezewood, Pennsylvania place of busi-ness copies of the attached notice marked "Appendix."38Copies of the notice, on forms provided by the RegionalDirector for Region 6, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent ,to ensure that the notices are not altered, defaced, orcovered by any other material,(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.38 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe Umted States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." INDEPENDENT STATIONS CO.417APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discharge or otherwise discipline em-ployees for engaging in concerted activity protectedunder the National Labor Relations Act.WE WILL NOT maintain rules governing the conduct ofour employees that (1) forbid employees from discussingwages, hours, or other terms and conditions of employ-ment with each other; (2) prohibit employees frommaking false statements concerning their terms and con-ditions of employment, their co-employees, or their su-pervisors; (3) prohibit solicitation by employees duringworking hours or on company property used by guestsor customers at any time; (4) require employees to leavecompany property within a one-half hour of clockingout, or returning to company property unless to patron-ize the Company.WE WILL NOT in any like or related manner interferewith, restrain, or coerce the employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WE WILL offer Jeanne Griffith and Milton Defibaughimmediate and full reinstatement to their former jobs or,if their former jobs no longer exist, to substantiallyequivalent positions of employment without prejudice totheir seniority or other rights and privileges, and WEWILL make them whole for any loss of earnings, with in-terest, that they may have suffered by reason of their un-lawful discharges.WE WILL remove from our files any reference to thedischarges of Jeanne Griffith and Milton Defibaugh, andWE WILL notify them that this has been done, and thatevidence of their unlawful discharges will not be used asa basis for disciplinary actions against them.INDEPENDENT STATIONS CO.